Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 1 of 70 PageID 13468




                                                                    APP 2047
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 2 of 70 PageID 13469




                                                                    APP 2048
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 3 of 70 PageID 13470

                                                EXHIBIT 1




                                                                    APP 2049
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20             Page 4 of 70 PageID 13471




                                                                        CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 2

Miller Rodriguez, and 4) Gilbert Steedley. This Supplemental Report contains our observations
and conclusions regarding payments to these four defendants.

   II. Overview of Work Performed
As previously noted in our August 2017 Report, I and other Veritas employees and contractors
under my supervision (collectively the “Veritas Team”) reviewed tens of thousands of pages of
information provided to me by the SEC to arrive at the statements, conclusions, analyses, and
opinions set forth in the August 2017 Report and in this Supplemental Report, including: (a)
bank statements and American Express (“AMEX”) card statements (both native statements and
electronic database compilations (“Bank Statement Database” and “AMEX Database,”
respectively)); (b) payroll information; (c) SEC filings including Forms 8-K and 10-Q; (d)
accounting records, including QuickBooks files and audit workpapers; and (e) confidential
information memorandums (“CIMs”), among others. Before performing any analyses of the
Bank Statement Database, the Veritas Team performed certain quality control procedures and
tests to ensure the data in the Databases was accurate and complete. The quality control
procedures and tests performed by Veritas are described fully in our August 2017 Report. The
observations and conclusions reached in this Supplemental Report are based, in part, on our
review and evaluation of payroll records and the Bank Statement Database.


The statements, conclusions, and opinions made herein are based on my 30-plus years of
experience, my review of Documents provided by the SEC, and my review of work performed
by members of the Veritas Team, all of whom are competent consulting and/or accounting
professionals working under my instruction and direction. My work is ongoing, and should




                                                                                 APP 2050
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                           Page 5 of 70 PageID 13472




                                                                                        CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 3

additional information become available that materially impacts the statements, conclusions,
opinions, and analyses herein, I shall amend, revise, or supplement my observations as needed.

    III. Payments and Disbursements Made to Defendants

As noted in the August 2017 Report, WI investors in the BOG, Crude, and Patriot offerings
collectively invested $78.1 Million between January 1, 2011 and February 29, 2016. Contrary to
representations made to investors, BOG, Crude, and Patriot commingled the overwhelming
majority of these investor funds by transferring substantially all deposits from the segregated
offering accounts into a general or operating bank account. Faulkner and his related entities
received approximately $23.8 million in cash distributions and other benefits from diverted
investor funds. In addition, Veritas identified that other Defendants, employees, and contractors
received payments and disbursements from bank accounts that contained commingled investor
funds. This Supplemental Report contains our summary and evaluation of payments and
disbursements made to Defendants Hallam, Handkins, Rodriguez and Steedley from June 24,
2011 1 through February 29, 2016. As summarized in Exhibit 1, these four Defendants received
payments and disbursements from fourteen accounts that contained commingled investor funds.

             a. Payments and Disbursements to Parker Hallam

Table 1 summarizes the payments and disbursements to Parker Hallam from June 24, 2011
through February 29, 2016.



1
  Veritas was asked to limit its evaluation to the five-year statute of limitations period beginning June 24, 2011;
therefore, any payments or disbursements to Defendants prior to June 24, 2011 are not included in this Supplemental
Report.




                                                                                                    APP 2051
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                      Page 6 of 70 PageID 13473




                                                                                  CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 4


              Table 1: Summary of Disbursements to Hallam Parker from June 24, 2011 through
                                           February 29, 2016

                                                                              Total
               Bank Account #              Bank Account Name
                                                                          Disbursements
              *********0318      BREITLING OIL & GAS CORPORATION                  $187,500
                                 (WFB)
              *********8434      BREITLING ROYALTIES CORPORATION                     50,000
                                 (WFB)
              ******1734         BREITLING OIL & GAS CORPORATION                    276,939
                                 OPERATING ACCOUNT (COMPASS)
              ******1742         BREITLING ROYALTIES OPERATING                      311,558
                                 ACCOUNT (COMPASS)
              ******7370         CRUDE ENERGY LLC OPERATING                         249,373
                                 (COMPASS)
              ******6500         CRUDE ROYALTIES LLC MAIN                           374,231
                                 ACCOUNT (COMPASS)
              ******7426         CRUDE ROYALTIES LLC BABYLON                         84,794
                                 (COMPASS)
              ******2054         CRUDE ENERGY LLC WHITE WOLF                         40,500
                                 (COMPASS)
              ******6158         CRUDE ROYALTIES LLC CRUDE                          285,780
                                 ABRAHAM (COMPASS)
              ******6200         CRUDE ENERGY LLC M/A I (COMPASS)                       807
              ******3462         CRUDE ENERGY LLC COMANCHE                           40,000
                                 (COMPASS)
              Total                                                             $1,901,480

              Source: Exhibits 1 and 1.1




Within the amounts shown in Table 1, $20,000 is identified as “Bonus” and $16,472 is identified
as “Reimbursements.” For additional detail related to payments and disbursements to Parker
Hallam See Exhibit 1.1.




                                                                                              APP 2052
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                                  Page 7 of 70 PageID 13474




                                                                                                 CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 5

          b. Payments and Disbursements to Beth Handkins

Table 2 summarizes the payments and disbursements to Beth Handkins from June 24, 2011
through February 29, 2016.



              Table 2: Summary of Disbursements to Beth Handkins from June 24, 2011 through
                                           February 29, 2016

                                                                                           Total
               Bank Account #                  Bank Account Name
                                                                                     Disbursements [1]
              *********0318        BREITLING OIL & GAS CORPORATION
                                   (WFB)                                                          $146,477
              ******1734           BREITLING OIL & GAS CORPORATION
                                   OPERATING ACCOUNT (COMPASS)                                     353,437
              ******1742           BREITLING ROYALTIES OPERATING
                                   ACCOUNT (COMPASS)                                                23,000
              ******7370           CRUDE ENERGY LLC OPERATING
                                   (COMPASS)                                                       128,090
              ******8991           SIMPLE SOLUTIONS INC. (COMPASS)                                 161,362
              *****6195            SIMPLE SOLUTIONS INC. DBA CRUDE
                                   ENERGY RESOURCES COMPANY OR
                                   PATRIOT ENERGY OR CRUDE ENERGY
                                   BLUE WOLF OR CRUDE BLUE WOLF
                                   (JPMC)                                                          26,585
              Total                                                                             $838,950

              Source: Exhibits 1, 1.2, and 1.2.B

              Note:
              [1] Includes $725,518.98 of payroll that was processed through Intuit and 7 disbursements
              totaling $40,523.06 that were paid directly from bank accounts but appear to be consistent
              with payroll amounts and timing.




                                                                                                             APP 2053
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20              Page 8 of 70 PageID 13475




                                                                        CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 6

Within the amounts shown in Table 2, $725,519 was processed through Intuit or CoAdvantage
as payroll compensation and $113,431 was paid directly from the bank accounts. Of the
$113,431, there are seven disbursements totaling $40,523 that were not processed through Intuit
or CoAdvantage, but these payments appear to be consistent with the timing and amount of
Handkins’ payroll transactions. In addition, $20,000 is identified as “Bonus” and $7,846 is
identified as “Reimbursements.” For additional detail related to payments and disbursements to
Beth Handkins, see Exhibit 1.2 and Exhibit 1.2B.

          c. Payments and Disbursements to Dustin Michael Martin Rodriguez

Table 3 summarizes the payments and disbursements to Dustin Michael Martin Rodriguez from
June 24, 2011 through February 29, 2016.




                                                                                   APP 2054
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                           Page 9 of 70 PageID 13476




                                                                                        CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 7


                Table 3: Summary of Disbursements to Dusty Rodriguez / Michael Miller from June
                                       24, 2011 through February 29, 2016

                                                                                  Total
                 Bank Account #              Bank Account Name
                                                                              Disbursements
                *********0318      BREITLING OIL & GAS CORPORATION
                                   (WFB)                                               $182,700
                *********8434      BREITLING ROYALTIES CORPORATION
                                   (WFB)                                                 50,000
                ******1734         BREITLING OIL & GAS CORPORATION
                                   OPERATING ACCOUNT (COMPASS)                          276,012
                ******1742         BREITLING ROYALTIES OPERATING
                                   ACCOUNT (COMPASS)                                    294,847
                ******7370         CRUDE ENERGY LLC OPERATING
                                   (COMPASS)                                            256,220
                ******8991         SIMPLE SOLUTIONS INC. (COMPASS)                      349,754
                *****6195          SIMPLE SOLUTIONS INC. DBA CRUDE
                                   ENERGY RESOURCES COMPANY OR
                                   PATRIOT ENERGY OR CRUDE ENERGY
                                   BLUE WOLF OR CRUDE BLUE WOLF
                                   (JPMC)                                                45,000
                Total                                                               $1,454,533

                Source: Exhibits 1 and 1.3




Within the amounts shown in Table 3, $20,000 is identified as “Bonus” and $4,168 is identified
as “Reimbursements.” For additional detail related to payments and disbursements to Dustin
Michael Martin Rodriguez, see Exhibit 1.3.

          d. Payments and Disbursements to Gilbert Steedley

Table 4 summarizes the payments and disbursements to Gilbert Steedley from June 24, 2011
through February 29, 2016.




                                                                                                  APP 2055
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                       Page 10 of 70 PageID 13477




                                                                                    CONFIDENTIAL
Jason Reinsch, Esq.
U.S. Securities and Exchange Commission
January 23, 2020
Page 8


                  Table 4: Summary of Disbursements to Gilbert Steedley from June 24, 2011
                                         through February 29, 2016

                                                                                Total
               Bank Account #              Bank Account Name
                                                                            Disbursements
              *********0318      BREITLING OIL & GAS CORPORATION
                                 (WFB)                                                 $1,631
              *********8434      BREITLING ROYALTIES CORPORATION
                                 (WFB)                                                  1,631
              ******1734         BREITLING OIL & GAS CORPORATION
                                 OPERATING ACCOUNT (COMPASS)                          178,457
              ******1742         BREITLING ROYALTIES OPERATING
                                 ACCOUNT (COMPASS)                                    268,735
              ******8991         SIMPLE SOLUTIONS INC. (COMPASS)                        5,000
              ******5288         BREITLING ENERGY CORPORATION
                                 (COMPASS)                                             49,731
              *****6195          SIMPLE SOLUTIONS INC. DBA CRUDE
                                 ENERGY RESOURCES COMPANY OR
                                 PATRIOT ENERGY OR CRUDE ENERGY
                                 BLUE WOLF OR CRUDE BLUE WOLF
                                 (JPMC)                                                20,000
              Total                                                                 $525,185

              Source: Exhibits 1 and 1.4




Within the amounts shown in Table 4, $27,051 is identified as “Reimbursements” and $75,000
was transferred to TD Ameritrade. For additional detail related to payments and disbursements to
Gilbert Steedley, see Exhibit 1.4.


Exhibits 1.1 through 1.4 to this Supplemental Report contain additional detail and supplemental
information related to Veritas’s work in this matter and should be read in conjunction with this
Supplemental Report. Exhibits 1.1 through 1.4 cite the Bates numbers for the underlying source
documents (including bank statements) related to Defendant payments and disbursements



                                                                                                APP 2056
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 11 of 70 PageID 13478




                                                                    APP 2057
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                Page 12 of 70 PageID 13479




                                                                                 Attachment A

           Qualifications of Rodney W. Sowards, CPA, CFF, CGMA i

EMPLOYMENT HISTORY

December 2002 – Present
     Veritas Advisory Group, Inc.
     Vice President
            Mr. Sowards has over 30 years of experience in consulting with clients on a
            variety of managerial and dispute resolution matters. His litigation support
            practice focuses primarily on financial, accounting, and economic damage
            evaluations of complex commercial litigation disputes. The types of matters for
            which Mr. Sowards has been retained to provide expert services include:
            accounting malpractice, breach of contract disputes, breach of fiduciary duty,
            business interruption, director and officer liability, intellectual property disputes,
            securities and commodities fraud, and white collar fraud and embezzlement
            investigations.

               Mr. Sowards has significant expertise in consulting with counsel and client
               companies on a variety of commercial litigation disputes. He has prepared and
               evaluated a substantial number of claims for loss of profit and breach of contract.
               Industries encompassed by Mr. Sowards' expertise in commercial litigation
               disputes include the following:

                •   Communications                     •   Manufacturing
                •   Computer Hardware/Software         •   Transportation
                •   Energy                             •   Real Estate
                •   Insurance                          •   Construction
                •   Health Care                        •   Entertainment

               Mr. Sowards has significant consulting experience in matters involving fraud
               and/or fiduciary responsibility. He has assisted counsel and clients in evaluating
               the actions of trust departments, executors, boards of directors and other entities
               as it relates to the prudence of investment policies and practices and the propriety
               of expenditures and related party transactions.




                                                                                      APP 2058
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20               Page 13 of 70 PageID 13480




                                                                                Attachment A
EMPLOYMENT HISTORY (Continued)

               Mr. Sowards has consulted on a wide range of matters governed by Section 10(b)
               of the Securities Exchange Act of 1934. His experience in these matters includes
               assisting with class certification issues, identifying and analyzing fraudulent
               disclosures, determining cause and effect relationship for stock price movements,
               and developing models for allocating damage awards. Mr. Sowards has served as
               the court appointed Claims Administrator and Distribution Agent for several
               securities fraud disputes.

               Mr. Sowards has also consulted and testified on matters involving commodities
               fraud and inappropriate investment practices. His experience in these matters
               includes evaluating hedging techniques employed by investment managers and
               modeling damages resulting from speculative trading activities. Mr. Sowards is
               also familiar with the types and the associated risks for various investment
               vehicles available in the financial markets, including futures contracts, options,
               CMOs, REMICs, and stripped mortgage-backed securities, among others.


October 1999 – December 2002
      Navigant Consulting
      Principal
              Mr. Sowards’ responsibilities and experiences were similar to those of the Veritas
              Advisory Group.

July 1990 – October 1999
       The Barrington Consulting Group
       Principal
              Mr. Sowards' responsibilities and experiences were similar to those at Veritas
              Advisory Group.

July 1986 – July 1990
       Peterson & Company Consulting
       Executive Consultant, Senior Consultant, Staff Consultant
               Mr. Sowards' responsibilities and experiences were similar to those at Veritas
               Advisory Group.

June 1985 – August 1985
       Merrill Lynch, Pierce, Fenner & Smith
       Summer Internship
              Mr. Sowards served as research analyst and worked in the operations department.




                                                                                     APP 2059
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20             Page 14 of 70 PageID 13481




                                                                              Attachment A
TESTIMONY EXPERIENCE

              Mr. Sowards has rendered expert testimony in state and federal courts as well as
              arbitration proceedings.


EDUCATION

1986   University of Texas at Austin
       Bachelor of Business Administration - Finance with high honors

1996 – 1997   University of Texas at Dallas
              Graduate Level Accounting Courses

1986 – 2019   Continuing Professional Education
              Numerous in-house and outside sponsored seminars, conferences, and training
              sessions on:
                            - financial modeling techniques
                            - financial statement analysis
                            - statistical analysis
                            - capitalization and discount rate development


SPEECHES AND LECTURES

Guest Lecturer - University of Texas at Austin
Upper Division and Graduate Level Finance and Accounting Classes
       Financial Theory and Practice
       Money, Banking and Economic Conditions
       Investment Management
       Investment Theory and Practice

Guest Speaker - Association of CPA’s in the Internal Revenue Service (Dallas)
The Income Approach to Business Valuation and Selected Investigative Accounting Techniques

Training Instructor - Association of Government Accountants, Dallas Chapter
Litigation Support: A Case Study Approach

Guest Speaker - Gardere & Wynne (Dallas and Houston)
Selecting and Working with Damages Experts in Litigation

Panelist – Texas Association of Defense Counsel, Inc. (San Antonio)
Preparation, Preparation, Preparation: Preparing Experts for Trial




                                                                                    APP 2060
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 15 of 70 PageID 13482




                                                                Attachment A
ACCREDITATION AND PROFESSIONAL ORGANIZATIONS

Certified Public Accountant in the State of Texas
Certified in Financial Forensics
Chartered Global Management Accountant
American Institute of Certified Public Accountants
Association of Certified Fraud Examiners




                                                                    APP 2061
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20           Page 16 of 70 PageID 13483




                                                                           Attachment B

                                         Publications
Brandi N. Kleinman, Steven J. Kmieciak, Alan F. Nagorzanski, Rodney W. Sowards, and Daniel
P. Wierzba. 2010. “Accounting Issues in Fraud Investigations.” In Construction Accounting: A
Guide for Attorneys and Other Professionals, ed. Patrick A. McGeehin, Edward G. Benes,
Patrick J. Greene, Jr., and Wm. Cary Wright, 281-304. Chicago: ABA Publishing.




                                                                                APP 2062
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20      Page 17 of 70 PageID 13484




                                                                                Attachment C


                           Testimony Experience of Rodney W. Sowards
                                        (Prior Four Years)
           Case Name                   Case #                  Court                    Testimony

Robert Thomas, as Trustee          No. DC-14-1769-   In the District Court of        Deposition
v.                                 E                 101st Judicial District
462 Thomas Family Properties,                        Dallas County, Texas
LP, et al.


1804 Operating, LLC                No. 01-14-0000-   American Arbitration            Deposition and
v.                                 5714              Association                     Arbitration
JN Field Services, LLC


Hydroscience, Inc. Derivatively    No. DC-12-        In the District Court of        Deposition
on Behalf of Hydroscience          03690             193rd Judicial District
Technologies, Inc.                                   Dallas County, Texas
v.
Douglas C. Bracken and Sarles &
Ouimet, LLP


Ross Neely Systems, Inc.           No. 3:13-CV-      In the United States            Deposition
v.                                 01587-M           District Court for the
Navistar, Inc.                                       Northern District of
                                                     Texas, Dallas Division


Lexington Insurance Company, et.   No. 45,927        In District Court of            Deposition
al.                                                  23rd Judicial District
v.                                                   Wharton County, Texas
Leviton Manufacturing
Company, Inc., et. al.




                                                                                   APP 2063
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20          Page 18 of 70 PageID 13485




                                                                                   Attachment C
           Case Name                      Case #                  Court                      Testimony

Karen Guillory                       No 2014-13137      In the District Court of          Deposition
v.                                                      Harris County, Texas,
David Stuart and Houston Rapid                          189th Judicial District
Transit JV


Carruth-Doggett, Inc. dba Toyota     No. 2014-59264     In the District Court of          Deposition
Lift of Houston and Toyota Lift of                      Harris County, Texas,
South Texas                                             270th Judicial District
v.
Hoist Liftruck Mfg, Inc and
James Knight


Texas Crude Energy, LLC and          No. L-13-0061-     In the District Court of          Deposition
Amber Harvest, LLC                   CV-B               Live Oak County, Texas
v.                                                      156th Judicial District
Burlington Resources Oil & Gas
Company, LP


Kelcy Warren                         No. DC-15-         In the District Court of          Deposition
v.                                   06308              Dallas County, Texas
Dallas Proton Treatment Holdings,                       116th Judicial District
LLC, Dallas Proton Treatment
Center, LLC and Advanced
Particle Therapy, LLC


Dorchester Minerals, LP              No. 4:12-cv-461-   In the United States              Depositions,
v.                                   KGB                District Court                    Hearing and Trial
Chesapeake Exploration, LLC                             Eastern District of
                                                        Arkansas
                                                        Western Division


Tetra Technologies, Inc.             No. CV-2011-       In the Circuit Court of           Deposition and
v.                                   0097-6             Union County, Arkansas,           Arbitration
HPD, LLC                                                13th Judicial District, Civil     Hearing
                                                        Division




                                                                                        APP 2064
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20    Page 19 of 70 PageID 13486




                                                                              Attachment C
           Case Name                   Case #                Court                    Testimony

VOC Brazos Energy Partners,        No. 12002620-   In the District Court,          Deposition
L.P., et al                        CV-361          Brazos County, Texas,
v.                                                 361st Judicial District
Woodbine Acquisition, LLC,
Petromax Operating Company,
Inc, et al.
v.
CML Exploration, LLC and
Hilcorp Energy I, LP


Mesa Petroleum Partners LP         No. 15-04-      In the District Court of        Deposition,
v.                                 20996-CVR       Reeves County, Texas,           Hearing and Trial
Baytech LLP, et al.                                143rd Judicial District



Alliance Trucking, LP                              Private Arbitration,            Arbitration
v.                                                 Before the Honorable            Hearing
Renaissance Contractors, Inc.                      William K. Andrews



Management Trust of Clarence       No. PR-16-      In the Probate Court            Deposition
Lamar Norsworthy, An               01331-2         Number Two, Dallas
Incapacitated Person                               County, Texas



Alan Halperin, As Trustee of the   No. 13-12783    In the United States            Deposition and
GFES Liquidation Trust                             Bankruptcy Court for the        Trial
v.                                                 District of Delaware
Michel B. Moreno, et al.




                                                                                 APP 2065
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20      Page 20 of 70 PageID 13487




                                                                                Attachment C
           Case Name                      Case #               Court                    Testimony

Joseph Kirk Muhl, Individually;      No. 16,050      In the District Court of        Deposition
and as Representative of the                         Lee County, Texas
Estate of Hollee Muhl; and as                        21st Judicial District
Next Friend of Kylee Muhl,
Kenzie Muhl, Jordon Muhl, and
Kooper Muhl
v.
Holy Family Catholic Church-
Lexington, Texas, et al.
hibu Inc.                            No. 6:16-cv-    In the United States            Deposition
v.                                   01055-JTM-TJJ   District Court for the
Chad Peck                                            District of Kansas at
                                                     Wichita


AerReach Aero Space Solutions,       No. DC-16-      In the District Court of        Deposition
LLC, et al.                          07714           298th Judicial District
v.                                                   Dallas County, Texas
Chad G. Stanford, et al.


Highmark, Inc.                       No. 4:17-cv-    In the United States            Deposition
v.                                   00030           District Court for the
Allcare Health Management                            Northern District of Texas
Systems, Inc., W. Halden Conner,                     Fort Worth Division
Thomas G. Plaskett, and Robert H.
Shelton


Securities and Exchange              No. 3:16-cv-    In the United States            Hearing
Commission                           01735-D         District Court for the
v.                                                   Northern District of Texas
Christopher A. Faulkner, Breitling                   Dallas Division
Energy Corporation, Jeremy S.
Wagers, Judson F. Hoover, Parker
R. Hallam, Joseph Simo, Dustin
Michael Miller Rodriguez, Beth C.
Handkins, Gilbert Steedley,
Breitling Oil & Gas Corporation,
Crude Energy, LLC, Patriot
Energy, Inc., Tamra M. Freedman
and Jetmir Ahmedi




                                                                                   APP 2066
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20      Page 21 of 70 PageID 13488




                                                                              Attachment C
          Case Name                    Case #                 Court                   Testimony

Andre Cardenas                    No. D-1-GN-16-    In the District Court          Deposition and
v.                                005413            200th Judicial District        Trial
Ovation Services, LLC                               Travis County, Texas


Service Steel Warehouse, LP       No. 2014-52745    In the District Court,         Deposition and
v.                                                  Harris County, Texas,          Trial
Navistar, Inc., and Texas Truck                     333rd Judicial District
Centers of Houston Ltd., d/b/a
International Trucks of Houston
Dickey’s Barbecue Restaurants,    No. 01-17-0003-   American Arbitration           Arbitration
Inc.                              1145              Association
v.
Anthony Falbo, et al.



Evergreen Forest Products, Inc.   No. 10-CV-2015-   In the Circuit Court,          Deposition
v.                                900036.00         Butler County, Alabama,
Southland International Trucks
Inc., Navistar, Inc., Navistar
Diesel of Alabama LLC,
Navistar Big Bore Diesels LLC


Tammy O’Connor and Michael        No. 3:16-cv-      In the United States           Deposition
Stewart                           01731-B           District Court for the
v.                                                  Northern District of Texas
                                                    Dallas Division
Jason Cory, Thomas Farb, Greg
Furst, and Mark Dinkel



Charles Hess, Marty Higgins.      No. 3:16-CV-      In the District Court,         Deposition
Robert “Glen” McCormick,          00208             Northern District of
Ronald Papa, Frank Shera, and                       Indiana, South Bend
                                                    Division
Al Tornquist
v.
Biomet, Inc. and Zimmer Biomet
Holdings, Inc.




                                                                                 APP 2067
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20       Page 22 of 70 PageID 13489




                                                                                   Attachment C
           Case Name                     Case #                Court                       Testimony

Jim Young and Cay Properties,       No. 1226269      In the District Court              Deposition
LLC                                                  Walker County, Texas,
v.                                                   278th Judicial District
Bleyl & Associates and Mike
Mathena




Nationwide Transportation, Inc. A   No. CI 15-6930   In the District Court of           Deposition
Nebraska Corporation, and Jasper                     Douglas County,
Leasing, Inc. A Nebraska                             Nebraska
Corporation
v.
Navistar, Inc., A Delaware
Corporation, and Cornhusker
International Trucks, Inc., A
Nebraska Corporation




ConocoPhillips Company                               International Institute for        Deposition and
v.                                                   Conflict Prevention and            Arbitration
Fiberspar Linepipe LLC                               Resolution, Non-
                                                     Administered Arbitration



Construction Cost Data, LLC, Job    No. 4:16-cv-     In the United States               Trial
Order Contracting Group, LLC,       00114            District Court for the
and Managed Joc Solutions, LLC,                      Southern District of Texas
v.                                                   Houston Division
The Gordian Group, Inc. and
R.S. Means Company, LLC




                                                                                      APP 2068
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20      Page 23 of 70 PageID 13490




                                                                                Attachment C
           Case Name                   Case #                  Court                    Testimony

ACI Worldwide Corp.                No. 1:17-CV-      United States District          Deposition
v.                                 10662             Court District of
Keybank National Association                         Massachusetts
and Keycorp,
Individually and as Successor in
Interest to First Niagara
Financial Group, Inc.




Braden Richard Power, et al.       No. DC-15-        In the District Court of        Deposition and
v.                                 14415             Dallas County, Texas,           Trial
Craig Patrick Power, et al.                          134th Judicial District



Dutchmaid Logistics, Inc., PCM     No. 15 CV 00129   In the Court of Common          Deposition and
Transport, LLC and Mark R.                           Pleas, Licking County,          Trial
Lewis, LLC d/b/a Mark Lewis                          Ohio
Trucking
v.
Navistar, Inc., and Truck Sales
& Service, Inc.



Novinium, Inc. and UtilX           No. DC-18-        In the District Court of        Deposition
Corporation                        03452             Dallas County, Texas
v.                                                   193rd Judicial District
Willbros T&D Services, LLC




Inter-Medical, Inc.                No. 2016-54649    In the District Court of        Deposition
v.                                                   Harris County, Texas
SJ Medical Center LLC d/b/a St.                      127th Judicial District
Joseph Medical Center




                                                                                   APP 2069
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20         Page 24 of 70 PageID 13491




                                                                                   Attachment C
            Case Name                     Case #                  Court                    Testimony

The Federal Deposit Insurance        No. 1:16-cv-       In the District Court of        Deposition
Corporation, as receiver for First   07703-PAE          Southern District of New
NBC Bank                                                York
v.
Murex LLC



Neil Gilmour, III, Trustee for       Civil Action No.   United States District          Deposition
the Grantor Trusts of Victory        5:17-cv-00510-     Court for the Western
Parent Company, LLC, et al.          FB                 District of Texas San
                                                        Antonio Division
v.
Aetna Health, Inc., et al.



United Cellular, Inc.                No. 01-18-0004-    American Arbitration            Deposition and
v.                                   2441               Association                     Arbitration
Sprint Solutions, Inc.
Vital Pharmaceuticals, Inc., d/b/a   No. 12-07083       In the Circuit Court of         Deposition
VPX/Redline                          (12)               Broward County, Florida,
v.                                                      17th Judicial Circuit
Professional Supplements, LLC,
et al.



Arturo Osorio                        No. 2017CCV-       In the County Court at          Deposition
v.                                   60642-4            Law No. 4, Nueces
Headwaters Construction                                 County, Texas
Materials, LLC and Cruz
Lawrence Mendoza




                                                                                      APP 2070
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20               Page 25 of 70 PageID 13492




                                                                             Attachment D


                                               Charges for Services
Veritas Advisory Group, Inc. charges its clients based on an hourly rate for personnel assigned
plus out-of-pocket expenses. The following are the rates for personnel that have performed
services in connection with this engagement:

                               Vice President                 $325 – 375
                               Senior Manager                    $248
                               Manager                           $234
                               Senior Consultant                 $207
                               Associate                         $175
                               Analyst                            $75




i
    Veritas Advisory Group, Inc. is not a CPA firm.




                                                                                   APP 2071
                                                                                                                                                                                                                                                                                            Exhibit 1



                                                                                                            Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                                                                           Summary of Disbursements from June 24, 2011 through February 29, 2016

                                                                                                HALLAM, PARKER                                             HANDKINS, BETH                          RODRIGUEZ, DUSTY / MILLER, MICHAEL                           STEEDLEY, GILBERT
                                                                                   Net Bank                                                 Net Bank                                                Net Bank                                         Net Bank
                                                                                                       Payroll                                                  Payroll                                               Payroll                                           Payroll
                                                                                   Statement                              Total             Statement                                 Total         Statement                          Total         Statement                           Total
           Bank Account #                  Bank Account Name                                        Disbursements                                            Disbursements                                         Disbursements                                     Disbursements
                                                                                 Disbursements                        Disbursements       Disbursements                           Disbursements   Disbursements                    Disbursements   Disbursements                     Disbursements
                                                                                                        [b, c]                                                   [b, c]                                                [b, c]                                            [b, c]
                                                                                       [a]                                                    [a, 1]                                                    [a]                                              [a]
           *********0318 BREITLING OIL & GAS CORPORATION                               $187,500                  $0           $187,500           $20,035            $126,442           $146,477         $182,700              $0        $182,700            $1,631              $0          $1,631
                         (WFB)
           *********8434 BREITLING ROYALTIES CORPORATION                                  50,000                  0             50,000                0                      0                0          50,000                0          50,000            1,631                0           1,631
                         (WFB)
           ******1734    BREITLING OIL & GAS CORPORATION                                 276,939                  0            276,939           43,837              309,600            353,437         276,012                0         276,012          178,457                0         178,457
                         OPERATING ACCOUNT (COMPASS)
           ******1742    BREITLING ROYALTIES OPERATING                                   311,558                  0            311,558           23,000                      0           23,000         294,847                0         294,847          268,735                0         268,735
                         ACCOUNT (COMPASS)
           ******7370    CRUDE ENERGY LLC OPERATING                                      249,373                  0            249,373           15,105              112,985            128,090         256,220                0         256,220                0                0               0
                         (COMPASS)
           ******6500    CRUDE ROYALTIES LLC MAIN ACCOUNT                                374,231                  0            374,231                0                      0                0               0                0               0                0                0               0
                         (COMPASS)
           ******7426    CRUDE ROYALTIES LLC BABYLON                                      84,794                  0             84,794                0                      0                0               0                0               0                0                0               0
                         (COMPASS)
           ******2054    CRUDE ENERGY LLC WHITE WOLF                                      40,500                  0             40,500                0                      0                0               0                0               0                0                0               0
                         (COMPASS)
           ******6158    CRUDE ROYALTIES LLC CRUDE ABRAHAM                               285,780                  0            285,780                0                      0                0               0                0               0                0                0               0
                         (COMPASS)
           ******6200    CRUDE ENERGY LLC M/A I (COMPASS)                                    807                  0                807                0                      0                0               0                0               0                0                0               0
           ******3462    CRUDE ENERGY LLC COMANCHE                                        40,000                  0             40,000                0                      0                0               0                0               0                0                0               0
                         (COMPASS)
           ******8991    SIMPLE SOLUTIONS INC. (COMPASS)                                        0                 0                  0           11,454              149,908            161,362         349,754                0         349,754            5,000                0           5,000
           ******5288    BREITLING ENERGY CORPORATION                                           0                 0                  0                0                    0                  0               0                0               0           49,731                0          49,731
                         (COMPASS)
           *****6195     SIMPLE SOLUTIONS INC. DBA CRUDE                                        0                 0                  0                0                  26,585          26,585          45,000                0          45,000           20,000                0          20,000
                         ENERGY RESOURCES COMPANY OR
                         PATRIOT ENERGY OR CRUDE ENERGY
                         BLUE WOLF OR CRUDE BLUE WOLF (JPMC)

           Total                                                                      $1,901,480                 $0          $1,901,480        $113,431            $725,519            $838,950       $1,454,533              $0      $1,454,533         $525,185               $0        $525,185
                                                                                                                                                                                                                                                                                                        Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           Sources:
           [a] Bank Statement Database
           [b] Intuit Payroll Data [INT-Breitling_000001 - INT-Breitling_000003; SEC-INTUIT-E-0000001 - SEC-INTUIT-E-0000004]
           [c] CoAdvantage Payroll Data [SEC-CoAdvantage-E-0000001 - SEC-CoAdvantage-E-0000164 ]

           Note:
           [1] Includes 7 disbursements totaling $40,523.06 which appear to be consistent with payroll amounts and timing.




APP 2072
                                                                                                                                                                                                                                                                                                        Page 26 of 70 PageID 13493




                                                                                                                                                           Page 1 of 1
                                                                                                                                                                                                                  Exhibit 1.1



                                                                                   Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                              Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                                 TRANS TYPE                                TRANSFER                                            BATES (Beginning of
                                 ACCOUNT #         ACCOUNT NAME         POST DATE      AMOUNT                           CHECK NO.   TRANSFER TO                      PAYOR / PAYEE            MEMO
              INSTITUTION                                                                               DESCRIPTION                                  FROM                                               Account Statement)
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       06/29/11        ($5,000.00) CHECK PAID             5685                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002362
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       07/11/11        (10,000.00) CHECK PAID             5710                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002343
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       07/29/11         (9,000.00) CHECK PAID             5768                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002343
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       07/29/11          (577.02) CHECK PAID              5745                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002343
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       08/11/11         (5,000.00) CHECK PAID             5805                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       08/26/11         (5,000.00) CHECK PAID             5844                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       09/16/11         (7,000.00) CHECK PAID             5881                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002304
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/11/11         (7,000.00) CASH                   5951                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/21/11         (5,000.00) CHECK PAID             1629                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/24/11         (5,000.00) CHECK PAID             1634                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/08/11         (5,000.00) CHECK PAID             1669                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/14/11         (5,000.00) CHECK PAID             1680                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/22/11         (5,000.00) CHECK PAID             1721                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/12/11        (10,000.00) CASH                   1762                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002252
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/12/11           (490.90) CHECK PAID             1766                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002252
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/16/11        (10,000.00) CASH                   1788                               HALLAM, PARKER       BONUS           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002252
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         12/23/11        (10,000.00) CASH                   2454                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0000212
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/23/11         (5,000.00) CASH                   1823                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002252
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/30/11         (5,000.00) CASH                   1840                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002252
                                                                                                                                                                                                                                Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       01/13/12         (5,000.00) CASH                   1870                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002234
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         01/13/12         (5,000.00) CASH                   2476                               HALLAM, PARKER       [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0000205
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       01/27/12         (5,000.00) CASH                   1897                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002234
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         01/27/12         (5,000.00) OTHER DEBIT            2487                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0000205
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       02/13/12         (5,000.00) CHECK PAID             1945                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002216
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         02/13/12         (5,000.00) CHECK PAID             2502                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0000198
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       03/02/12         (5,000.00) OTHER DEBIT            1986                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002197
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         03/02/12         (5,000.00) CHECK PAID             2517                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0000192
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       03/02/12          (324.74) OTHER DEBIT             1950                               HALLAM, PARKER       REIMBURSEMENT   SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002197
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       03/23/12         (5,000.00) CHECK PAID             2035                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0002197
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         03/23/12         (5,000.00) CHECK PAID             2525                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                      0000192
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       04/13/12        (10,000.00) CASH                   2107                               ARK FIELD SERVICES   [NONE]          SEC-WELLSFARGO-P-




APP 2073
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                     0002176
                                                                                                                                                                                                                                Page 27 of 70 PageID 13494




                                                                                                                      Page 1 of 8
                                                                                                                                                                                                                   Exhibit 1.1



                                                                                 Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                            Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                               TRANS TYPE                                 TRANSFER                                              BATES (Beginning of
                                 ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                    PAYOR / PAYEE              MEMO
              INSTITUTION                                                                             DESCRIPTION                                   FROM                                                 Account Statement)
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES       04/13/12        (10,000.00) CASH                     2548                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                     WITHDRAWAL                                                                                        0000186
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     04/13/12           (538.84) CHECK PAID               2103                             HALLAM, PARKER / ARK   REIMBURSEMENTS   SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                               FIELD SERVICES                          0002176
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     04/13/12           (68.14) CHECK PAID                2068                             HALLAM, PARKER         REIMBURSEMENT    SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002176
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     05/08/12         (5,000.00) CHECK PAID               2184                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002156
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES       05/08/12         (5,000.00) CHECK PAID               2618                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0000180
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     05/15/12         (5,000.00) CASH                     2193                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                     WITHDRAWAL                                                                                        0002156
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     06/01/12         (5,000.00) CHECK PAID               2250                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     06/08/12         (7,500.00) CASH                     2261                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                     WITHDRAWAL                                                                                        0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     06/15/12         (5,000.00) CHECK PAID               2284                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     06/22/12         (5,000.00) CHECK PAID               2301                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     06/29/12         (5,000.00) CASH                     2319                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                     WITHDRAWAL                                                                                        0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     07/13/12         (5,000.00) CHECK PAID               2379                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002116
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS     07/20/12         (5,000.00) CHECK PAID               2353                             ARK FIELD SERVICES     [NONE]           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                       0002116
           COMPASS BANK       ******1734      BREITLING OIL & GAS       08/01/12         (5,000.00) CHECK PAID               1019                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS       08/09/12         (5,000.00) CHECK PAID               1061                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS       08/16/12          (700.88) CHECK PAID                1083                             HALLAM, PARKER         [NONE]           SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)
                                                                                                                                                                                                                                 Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK       ******1734      BREITLING OIL & GAS       08/17/12         (5,000.00) CHECK PAID               1091                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS       09/04/12         (7,500.00) OTHER DEBIT              1155                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1742      BREITLING ROYALTIES       09/04/12         (7,500.00) E-CHECK (DEBIT)          1038                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0002129
                                              OPERATING ACCOUNT
                                              (COMPASS)
           COMPASS BANK       ******1734      BREITLING OIL & GAS       09/11/12         (5,000.00) E-CHECK (DEBIT)          1163                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS       09/21/12         (5,000.00) E-CHECK (DEBIT)          1225                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS       09/28/12         (5,000.00) E-CHECK (DEBIT)          5004                             ARK FIELD SERVICES     [NONE]           SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)




APP 2074
                                                                                                                                                                                                                                 Page 28 of 70 PageID 13495




                                                                                                                      Page 2 of 8
                                                                                                                                                                                                              Exhibit 1.1



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                          Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                           BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                    PAYOR / PAYEE            MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                              Account Statement)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/09/12         (5,000.00) E-CHECK (DEBIT)          5023                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000104
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/26/12         (5,000.00) CHECK PAID               5127                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000104
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/26/12         (5,000.00) E-CHECK (DEBIT)          5111                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000104
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/30/12         (5,000.00) CHECK PAID               5117                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000104
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/01/12        (10,000.00) CHECK PAID               1113                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0002139
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/08/12         (5,000.00) CHECK PAID               1091                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0002139
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        11/16/12        (10,000.00) CHECK PAID               5202                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000114
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        11/30/12         (3,280.72) E-CHECK (DEBIT)          5243                             HALLAM, PARKER       REIMBURSEMENT   SEC-BBVA-P-0000114
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/02/12        (10,000.00) CHECK PAID               1174                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0002144
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/07/12         (5,000.00) CHECK PAID               5240                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000123
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/07/12         (5,000.00) CHECK PAID               1122                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0002144
                                                                                                                                                                                                                            Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/17/12        (10,000.00) CHECK PAID               5287                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000123
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/17/12        (10,000.00) CHECK PAID               5291                             HALLAM, PARKER       BONUS           SEC-BBVA-P-0000123
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/18/13         (5,000.00) CHECK PAID               5409                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000134
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        01/18/13         (5,000.00) CHECK PAID               1193                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0002149
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/01/13         (5,000.00) CHECK PAID               5517                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0000146
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        02/01/13         (5,000.00) CHECK PAID               1230                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-P-0002154
                                           OPERATING ACCOUNT




APP 2075
                                           (COMPASS)
                                                                                                                                                                                                                            Page 29 of 70 PageID 13496




                                                                                                                    Page 3 of 8
                                                                                                                                                                                                                  Exhibit 1.1



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                          Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                TRANSFER                                             BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                           CHECK NO.   TRANSFER TO                      PAYOR / PAYEE            MEMO
              INSTITUTION                                                                           DESCRIPTION                                  FROM                                                Account Statement)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/25/13         (5,000.00) CHECK PAID             5597                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-P-0000146
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        02/25/13         (5,000.00) CHECK PAID             1510                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-P-0002154
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/06/13          (419.00) CHECK PAID              5640                               HALLAM, PARKER       REIMBURSEMENTS   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08132
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/08/13         (5,000.00) CHECK PAID             5680                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08132
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        03/08/13         (5,000.00) CHECK PAID             1533                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16221
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/01/13         (5,000.00) CHECK PAID             5735                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08147
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        04/01/13         (5,000.00) CHECK PAID             1552                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16228
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/01/13          (173.24) CHECK PAID              5737                               HALLAM, PARKER       REIMBURSEMENTS   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08147
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/12/13         (5,000.00) CHECK PAID             5803                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08147
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        04/12/13         (5,000.00) CHECK PAID             1573                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16228
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        04/26/13         (5,000.00) CHECK PAID             1585                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16228
                                                                                                                                                                                                                                Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/26/13         (1,167.03) CHECK PAID             5836                               HALLAM, PARKER       REIMBURSEMENTS   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08147
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/08/13         (5,000.00) CHECK PAID             1631                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/14/13        (10,000.00) CHECK PAID             1660                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/14/13         (1,472.44) CHECK PAID             1667                               HALLAM, PARKER       [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/31/13        (10,000.00) CHECK PAID             1691                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        05/31/13         (1,000.00) CHECK PAID             6008                               HALLAM, PARKER       REIMBURSEMENTS   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                  0001345.08161
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        06/13/13        (10,000.00) CHECK PAID             1715                               ARK FIELD SERVICES   [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                      0001345.16244




APP 2076
                                           (COMPASS)
                                                                                                                                                                                                                                Page 30 of 70 PageID 13497




                                                                                                                  Page 4 of 8
                                                                                                                                                                                                                 Exhibit 1.1



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                          Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                           BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                    PAYOR / PAYEE            MEMO
              INSTITUTION                                                                           DESCRIPTION                                   FROM                                              Account Statement)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/02/13        (10,000.00) CHECK PAID               1723                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16252
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/11/13        (10,000.00) CHECK PAID               1734                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16252
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/24/13        (10,000.00) CHECK PAID               1758                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16252
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/31/13         (1,059.26) CHECK PAID               1772                             HALLAM, PARKER       [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16252
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        08/09/13        (10,000.00) CHECK PAID               1788                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16260
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        08/23/13        (10,000.00) CHECK PAID               6387                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08207
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        09/06/13        (15,000.00) CHECK PAID               6424                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08224
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        09/20/13        (10,000.00) CHECK PAID               6490                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08224
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/07/13        (10,000.00) CHECK PAID               6568                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08241
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/24/13        (10,000.00) OTHER DEBIT              6626                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08241
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/24/13          1,290.88 DEP/S                                                      ARK FIELD SERVICES   BRAZIL          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08241
                                           ACCOUNT (COMPASS)
                                                                                                                                                                                                                               Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK     ******1734     BREITLING OIL & GAS        11/04/13        (10,000.00) E-CHECK (DEBIT)          6679                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                 0001345.08258
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/15/13        (10,000.00) CHECK PAID               2028                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16287
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/27/13        (10,000.00) CHECK PAID               2061                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16287
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/12/13        (10,000.00) CHECK PAID               2090                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16297
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/19/13        (10,000.00) CHECK PAID               2120                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16297
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/19/13         (3,679.36) CHECK PAID               2123                             HALLAM, PARKER       [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16297
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/27/13        (15,000.00) CHECK PAID               2142                             ARK FIELD SERVICES   [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                     0001345.16297
                                           (COMPASS)




APP 2077
                                                                                                                                                                                                                               Page 31 of 70 PageID 13498




                                                                                                                    Page 5 of 8
                                                                                                                                                                                                                     Exhibit 1.1



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                          Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                TRANSFER                                                BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                           CHECK NO.   TRANSFER TO                      PAYOR / PAYEE            MEMO
              INSTITUTION                                                                           DESCRIPTION                                  FROM                                                   Account Statement)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/16/14         (5,000.00) CHECK PAID             6975                               ARK FIELD SERVICES   REIMBURSEMENT FOR   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                 LEGAL FEES          0001345.08287
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/24/14         (5,489.19) CHECK PAID             7044                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08287
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/24/14         (5,000.00) CHECK PAID             7054                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08287
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/06/14        (10,000.00) CHECK PAID             7100                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08306
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/19/14         (6,000.00) CHECK PAID             7159                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08306
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/28/14        (10,000.00) CHECK PAID             7244                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08306
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/17/14         (5,000.00) CHECK PAID             7334                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/27/14         (5,000.00) CHECK PAID             7365                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/31/14        (10,000.00) CHECK PAID             7415                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/10/14         (5,000.00) CHECK PAID             7462                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08343
                                                                                                                                                                                                                                   Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/21/14         (7,500.00) CHECK PAID             7553                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                     0001345.08343
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/02/14        (10,000.00) CHECK PAID             2265                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                         0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/02/14          (500.00) CHECK PAID              2248                               HALLAM, PARKER       REIMBURSEMENTS      SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                         0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/08/14        (25,000.00) CHECK PAID             2287                               HALLAM, PARKER       [NONE]              SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                         0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/16/14        (10,000.00) CHECK PAID             2299                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                         0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/30/14        (10,000.00) CHECK PAID             2361                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                         0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        06/10/14        (25,000.00) CHECK PAID             2398                               ARK FIELD SERVICES   [NONE]              SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                         0001345.16356




APP 2078
                                           (COMPASS)
                                                                                                                                                                                                                                   Page 32 of 70 PageID 13499




                                                                                                                  Page 6 of 8
                                                                                                                                                                                                                          Exhibit 1.1



                                                                                Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                           Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                              TRANS TYPE                                TRANSFER                                                    BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME          POST DATE     AMOUNT                           CHECK NO.   TRANSFER TO                      PAYOR / PAYEE            MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                                       Account Statement)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         06/12/14        (10,000.00) CHECK PAID             2415                               ARK FIELD SERVICES   [NONE]                  SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                              0001345.16356
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS         07/01/14        (10,000.00) CHECK PAID             7693                               ARK FIELD SERVICES   [NONE]                  SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                          0001345.08415
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES         07/01/14         (2,346.74) DEBIT MEMO                                                ARK FIELD SERVICES   CC FOR IRS ARK FIELD    SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                      SERVICES                0001345.16368
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         07/29/14        (10,000.00) CHECK PAID             2557                               ARK FIELD SERVICES   [NONE]                  SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                              0001345.16368
                                           (COMPASS)
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            08/12/14        (15,000.00) CHECK PAID             1034                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00806
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            08/21/14        (15,000.00) CHECK PAID             1065                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00806
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            09/05/14        (15,000.00) CHECK PAID             1081                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00812
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            09/19/14        (15,000.00) CHECK PAID             1140                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00812
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            10/03/14        (15,000.00) CHECK PAID             1164                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00818
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            10/17/14        (15,000.00) CHECK PAID             1188                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00818
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            10/31/14        (15,000.00) CHECK PAID             1231                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00818
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            11/13/14        (15,000.00) CHECK PAID             1275                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00825
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            11/13/14          (372.84) CHECK PAID              1273                               HALLAM, PARKER       [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00825
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            11/26/14        (15,000.00) CHECK PAID             1326                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00825
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            12/12/14        (15,000.00) CHECK PAID             1360                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00835
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            01/09/15        (15,000.00) CHECK PAID             1460                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00845
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            01/29/15        (15,000.00) CHECK PAID             1471                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                                                                                                                                                                                                                        Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           OPERATING (COMPASS)                                                                                                                                           0001344.00845
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            01/29/15        (15,000.00) CHECK PAID             1502                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00845
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            02/06/15        (15,000.00) CHECK PAID             1531                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00860
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            02/20/15         (4,000.00) CHECK PAID             1563                               ARK FIELD SERVICES   REIMBURSEMENT,         SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                    ADVERTISING            0001344.00860
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            02/26/15        (15,000.00) CHECK PAID             1598                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00860
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            03/11/15        (10,000.00) CHECK PAID             1644                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00872
           COMPASS BANK     ******7370     CRUDE ENERGY LLC            03/20/15        (10,000.00) CHECK PAID             1676                               ARK FIELD SERVICES   [NONE]                 SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00872
           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    03/25/15       (175,000.00) CHECK PAID                                                PARKER, HALLAM       CC - MICHAEL MCCOLLOCH SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                      / CC - KAREN COOK      0001344.00048

           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    03/25/15        (22,916.66) CHECK PAID                                                PARKER, HALLAM       CC                      SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                                              0001344.00048

           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    03/25/15        (16,000.00) CHECK PAID                                                HALLAM, PARKER       CC - L&J BAY AREA       SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                      HOLDINGS                0001344.00048

           COMPASS BANK     ******6200     CRUDE ENERGY LLC M/A I      03/27/15          (800.00)                                                            HALLAM, PARKER       WITHDRAWAL              SEC-BBVA-E-




APP 2079
                                           (COMPASS)                                                                                                                                                      0001344.03130
                                                                                                                                                                                                                                        Page 33 of 70 PageID 13500




                                                                                                                   Page 7 of 8
                                                                                                                                                                                                                         Exhibit 1.1



                                                                                Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                           Net Bank Account Disbursements to Parker Hallam and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                              TRANS TYPE                                TRANSFER                                                   BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME          POST DATE     AMOUNT                            CHECK NO.   TRANSFER TO                     PAYOR / PAYEE            MEMO
              INSTITUTION                                                                             DESCRIPTION                                 FROM                                                      Account Statement)
           COMPASS BANK     ******7426     CRUDE ROYALTIES LLC         03/30/15         (16,000.00)                                                          HALLAM, PARKER       GOTHAM HOLDINGS        SEC-BBVA-E-
                                           BABYLON (COMPASS)                                                                                                                      COMPANY                0001344.00532
           COMPASS BANK     ******2054     CRUDE ENERGY LLC WHITE      03/31/15         (15,000.00) WITHDRAWAL                                               HALLAM, PARKER       [NONE]                 SEC-BBVA-E-
                                           WOLF (COMPASS)                                                                                                                                                0001344.02411
           COMPASS BANK     ******2054     CRUDE ENERGY LLC WHITE      03/31/15          (6,000.00) WITHDRAWAL                                               HALLAM, PARKER       YTTRIUM MEDIA          SEC-BBVA-E-
                                           WOLF (COMPASS)                                                                                                                                                0001344.02411
           COMPASS BANK     ******2054     CRUDE ENERGY LLC WHITE      04/01/15         (16,000.00) WITHDRAWAL                                               HALLAM, PARKER       [NONE]                 SEC-BBVA-E-
                                           WOLF (COMPASS)                                                                                                                                                0001344.02414
           COMPASS BANK     ******2054     CRUDE ENERGY LLC WHITE      04/01/15          (3,500.00) WITHDRAWAL                                               HALLAM, PARKER       [NONE]                 SEC-BBVA-E-
                                           WOLF (COMPASS)                                                                                                                                                0001344.02414
           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    04/06/15         (35,000.00) CHECK PAID                                               HALLAM, PARKER       GOTHAM HOLDINGS /      SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                      PEPPER HAMILTON LLP    0001344.00053
                                                                                                                                                                                  (TOM GALLAGHER)
           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    04/07/15         (16,000.00) WITHDRAWAL                                               HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                                             0001344.00053

           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    04/10/15       (100,000.00) WITHDRAWAL                                                HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                                             0001344.00053

           COMPASS BANK     ******3462     CRUDE ENERGY LLC            04/10/15         (40,000.00)                          0                               HALLAM, PARKER       A1 CARMONA             SEC-BBVA-E-
                                           COMANCHE (COMPASS)                                                                                                                                            0001344.03166
           COMPASS BANK     ******7426     CRUDE ROYALTIES LLC         04/10/15         (33,500.00)                                                          HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           BABYLON (COMPASS)                                                                                                                                             0001344.00535
           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/15/15         (27,500.00)       DB                                                 HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720

           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/15/15         (17,000.00)       DB                                                 HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720

           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/16/15         (19,940.00)       DB                                                 HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720

           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/16/15         (15,000.00)       DB                                                 HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720

           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/16/15         19,940.00                                                            HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720
                                                                                                                                                                                                                                       Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/21/15       (211,279.50)        DB                                                 HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720

           COMPASS BANK     ******6158     CRUDE ROYALTIES LLC         04/21/15         (15,000.00)       DB                                                 HALLAM, PARKER       ARK FIELD 6701868437   SEC-BBVA-E-
                                           CRUDE ABRAHAM (COMPASS)                                                                                                                                       0001344.00720

           COMPASS BANK     ******7426     CRUDE ROYALTIES LLC         04/21/15         (10,394.00)                                                          HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           BABYLON (COMPASS)                                                                                                                                             0001344.00535
           COMPASS BANK     ******6500     CRUDE ROYALTIES LLC MAIN    04/21/15          (9,314.00) WITHDRAWAL                                               HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           ACCOUNT (COMPASS)                                                                                                                                             0001344.00053

           COMPASS BANK     ******6200     CRUDE ENERGY LLC M/A I      04/21/15              (6.54)                                                          HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           (COMPASS)                                                                                                                                                     0001344.03136
           COMPASS BANK     ******7426     CRUDE ROYALTIES LLC         06/18/15         (24,900.00)                                                          HALLAM, PARKER       WITHDRAWAL             SEC-BBVA-E-
                                           BABYLON (COMPASS)                                                                                                                                             0001344.00541
           Total                                                                    ($1,901,480.16)

           Reimbursements                                                             ($16,471.71)
           Bonus                                                                      ($20,000.00)




APP 2080
                                                                                                                                                                                                                                       Page 34 of 70 PageID 13501




                                                                                                                    Page 8 of 8
                                                                                                                                                                                                                                    Exhibit 1.2



                                                                                  Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                                      Net Bank Account Disbursements to Beth Handkins from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                   TRANSFER                                                   BATES (Beginning of
                                 ACCOUNT #        ACCOUNT NAME        POST DATE    AMOUNT                           CHECK NO.       TRANSFER TO                  PAYOR / PAYEE             MEMO
              INSTITUTION                                                                           DESCRIPTION                                     FROM                                                      Account Statement)
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    08/10/11         ($103.36) CASH                5793                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    10/14/11          (326.37) CASH                1608                                   HANDKINS, BETH       REIMBURSEMENT            SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    11/22/11        (3,653.85) CASH                1740                                   HANDKINS, BETH       [NONE]                   SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    11/22/11          (206.59) CASH                1738                                   HANDKINS, BETH       REIMBURSEMENT            SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    12/16/11       (10,000.00) CASH                1790                                   HANDKINS, BETH       BONUS                    SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002252
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    01/03/12           (77.50) CASH                1847                                   HANDKINS, BETH       REIMBURSEMENT            SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002234
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    01/20/12          (183.53) CASH                1878                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002234
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    02/23/12           (56.60) CASH                1959                                   HANDKINS, BETH       [NONE]                   SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002216
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    04/02/12        (4,615.38) OTHER DEBIT          DB                                    HANDKINS, BETH       BETH'S PAYROLL           SEC-WELLSFARGO-P-       [1]
                                              CORPORATION (WFB)                                                                                                                                            0002176
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    04/24/12          (161.19) CASH                2076                                   HANDKINS, BETH       REIMBURSEMENT            SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002176
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    04/26/12          (355.50) CASH                2149                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002176
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS    06/08/12          (295.00) CASH                2257                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                   WITHDRAWAL                                                                                               0002136
           COMPASS BANK       ******1734      BREITLING OIL & GAS      07/27/12        (4,615.38) CHECK PAID          1015                                   HANDKINS, BETH       [NONE]                   SEC-BBVA-P-0000073      [1]
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      08/27/12        (4,615.38) CHECK PAID          1121                                   HANDKINS, BETH       [NONE]                   SEC-BBVA-P-0000076      [1]
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      09/26/12          (160.00) CHECK PAID          5003                                   HANDKINS, BETH       [NONE]                   SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      10/04/12          (322.30) E-CHECK (DEBIT)     5008                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-BBVA-P-0000104
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)
                                                                                                                                                                                                                                                  Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK       ******1734      BREITLING OIL & GAS      11/15/12        (1,804.60) E-CHECK (DEBIT)     5178                                   HANDKINS, BETH       REIMBURSEMENT            SEC-BBVA-P-0000114
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      12/17/12       (10,000.00) CHECK PAID          5310                                   HANDKINS, BETH       [NONE]                   SEC-BBVA-P-0000123
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      02/13/13        (5,538.46) WIRE OUT                                                   HANDKINS, HANDKINS   OUTWT E-ACCESS REF       SEC-BBVA-P-0000146      [1]
                                              CORPORATION OPERATING                                                                                                               20130213F2QCZ60C000399
                                              ACCOUNT (COMPASS)                                                                                                                   BNF BETH HANDKINS

           COMPASS BANK       ******1734      BREITLING OIL & GAS      02/22/13          (618.93) E-CHECK (DEBIT)     5613                                   HANDKINS, HANDKINS   REIMBURSEMENTS           SEC-BBVA-P-0000146
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      06/07/13          (588.21) E-CHECK (DEBIT)     6053                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-BBVA-E-
                                              CORPORATION OPERATING                                                                                                                                        0001345.08174
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS      06/27/13        (1,662.54) E-CHECK (DEBIT)     6119                                   HANDKINS, BETH       REIMBURSEMENTS           SEC-BBVA-E-
                                              CORPORATION OPERATING                                                                                                                                        0001345.08174
                                              ACCOUNT (COMPASS)




APP 2081
                                                                                                                                                                                                                                                  Page 35 of 70 PageID 13502




                                                                                                                      Page 1 of 2
                                                                                                                                                                                                                                                                Exhibit 1.2



                                                                                                                Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                                                                    Net Bank Account Disbursements to Beth Handkins from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                                                            TRANS TYPE                                    TRANSFER                                               BATES (Beginning of
                                          ACCOUNT #                  ACCOUNT NAME                  POST DATE     AMOUNT                            CHECK NO.        TRANSFER TO                  PAYOR / PAYEE            MEMO
              INSTITUTION                                                                                                           DESCRIPTION                                     FROM                                                  Account Statement)
           COMPASS BANK                ******1734            BREITLING OIL & GAS                      07/15/13        (5,538.46) E-CHECK (DEBIT)       6214                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-             [1]
                                                             CORPORATION OPERATING                                                                                                                                                     0001345.08188
                                                             ACCOUNT (COMPASS)

           COMPASS BANK                ******1734            BREITLING OIL & GAS                      09/04/13          (333.66) E-CHECK (DEBIT)       6401                                  HANDKINS, BETH      REIMBURSEMENTS        SEC-BBVA-E-
                                                             CORPORATION OPERATING                                                                                                                                                     0001345.08224
                                                             ACCOUNT (COMPASS)

           COMPASS BANK                ******1734            BREITLING OIL & GAS                      10/02/13          (543.17) E-CHECK (DEBIT)       6526                                  HANDKINS, BETH      REIMBURSEMENTS        SEC-BBVA-E-
                                                             CORPORATION OPERATING                                                                                                                                                     0001345.08241
                                                             ACCOUNT (COMPASS)

           COMPASS BANK                ******1734            BREITLING OIL & GAS                      10/18/13          (263.47) E-CHECK (DEBIT)       6597                                  HANDKINS, BETH      REIMBURSEMENTS        SEC-BBVA-E-
                                                             CORPORATION OPERATING                                                                                                                                                     0001345.08241
                                                             ACCOUNT (COMPASS)

           COMPASS BANK                ******1742            BREITLING ROYALTIES                      12/27/13       (15,000.00) E-CHECK (DEBIT)       2140                                  HANDKINS, BETH      BONUS                 SEC-BBVA-E-
                                                             OPERATING ACCOUNT                                                                                                                                                         0001345.16297
                                                             (COMPASS)
           COMPASS BANK                ******1734            BREITLING OIL & GAS                      05/15/14        (6,646.15) WIRE              20140515F2QC                              HANDKINS, BETH      OUT WT E-ACCESS BNF   SEC-BBVA-E-             [1]
                                                             CORPORATION OPERATING                                                                  Z60C001110                                                   7785385480            0001345.08368
                                                             ACCOUNT (COMPASS)

           COMPASS BANK                ******1742            BREITLING ROYALTIES                      05/30/14        (1,000.00) E-CHECK (DEBIT)       2372                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             OPERATING ACCOUNT                                                                                                                                                         0001345.16344
                                                             (COMPASS)
           COMPASS BANK                ******1742            BREITLING ROYALTIES                      06/12/14        (7,000.00) CHECK PAID            2417                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             OPERATING ACCOUNT                                                                                                                                                         0001345.16356
                                                             (COMPASS)
           COMPASS BANK                ******7370            CRUDE ENERGY LLC                         09/05/14        (7,000.00) CHECK PAID            1083                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             OPERATING (COMPASS)                                                                                                                                                       0001344.00812
           COMPASS BANK                ******1734            BREITLING OIL & GAS                      09/18/14          (216.60) CHECK PAID            7805                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             CORPORATION OPERATING                                                                                                                                                     0001345.08458
                                                             ACCOUNT (COMPASS)

           COMPASS BANK                ******1734            BREITLING OIL & GAS                      11/03/14          (369.42) CHECK PAID            8036                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             CORPORATION OPERATING                                                                                                                                                     0001345.08503
                                                             ACCOUNT (COMPASS)
                                                                                                                                                                                                                                                                              Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK                ******7370            CRUDE ENERGY LLC                         11/12/14        (4,000.00) CHECK PAID            1267                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             OPERATING (COMPASS)                                                                                                                                                       0001344.00825
           COMPASS BANK                ******7370            CRUDE ENERGY LLC                         12/12/14        (4,000.00) CHECK PAID            1364                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             OPERATING (COMPASS)                                                                                                                                                       0001344.00835
           COMPASS BANK                ******7370            CRUDE ENERGY LLC                         03/13/15          (105.48) CHECK PAID            1558                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-
                                                             OPERATING (COMPASS)                                                                                                                                                       0001344.00872
           COMPASS BANK                ******8991            SIMPLE SOLUTIONS INC.                    06/15/15        (2,500.00) CHECK PAID            5084                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-0000616
                                                             (COMPASS)
           COMPASS BANK                ******8991            SIMPLE SOLUTIONS INC.                    12/21/15        (8,953.85) Check Paid            6247                                  HANDKINS, BETH      [NONE]                SEC-BBVA-E-0026060      [1]
                                                             (COMPASS)
           Total                                                                                                   ($113,430.93)

           Reimbursements                                                                                            ($7,845.92)
           Bonus                                                                                                    ($25,000.00)


           Note:
           [1] 7 disbursements totaling $40,523.06 appear to be consistent with payroll amounts and timing.




APP 2082
                                                                                                                                                                                                                                                                              Page 36 of 70 PageID 13503




                                                                                                                                                      Page 2 of 2
                                                                                                                                Exhibit 1.2.B
    Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                                                     Page 37 of 70 PageID 13504

                                   Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                             Payroll Distributions to Beth Handkins from June 24, 2011 through January 21, 2016

                  Paid/Release
  Employee Name                                 Paid From                  Paid From Acct No.   Gross Amount    Net Amount     Type/Description    Acct No.
                      Date
Handkins, Beth      06/28/11     Breitling Oil and Gas Corporation           *********0318          $1,538.46      $1,538.46     Salary/Wages     ******2532
Handkins, Beth      06/29/11     Breitling Oil and Gas Corporation           *********0318           1,538.46       1,538.46     Salary/Wages     ******2532
Handkins, Beth      06/29/11     Breitling Oil and Gas Corporation           *********0318           1,538.46       1,538.46     Salary/Wages     ******2532
Handkins, Beth      07/08/11     Breitling Oil and Gas Corporation           *********0318           1,538.46       1,538.46     Salary/Wages     ******2532
Handkins, Beth      07/13/11     Breitling Oil and Gas Corporation           *********0318           1,538.46       1,538.46     Salary/Wages     ******2532
Handkins, Beth      07/20/11     Breitling Oil and Gas Corporation           *********0318           1,538.46       1,538.46     Salary/Wages     ******2532
Handkins, Beth      07/26/11     Breitling Oil and Gas Corporation           *********0318           1,538.46       1,538.46     Salary/Wages     ******2532
Handkins, Beth      08/01/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      08/04/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      08/11/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      08/18/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      08/24/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      08/31/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      09/08/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      09/14/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      09/21/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      09/27/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      09/29/11     Breitling Oil and Gas Corporation           *********0318           1,826.92       1,826.92     Salary/Wages     ******2532
Handkins, Beth      10/06/11     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      10/19/11     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      10/28/11     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      11/14/11     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      12/07/11     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      12/27/11     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      01/06/12     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      01/17/12     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      01/27/12     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      02/14/12     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      02/24/12     Breitling Oil and Gas Corporation           *********0318           3,653.85       3,653.85     Salary/Wages     ******2532
Handkins, Beth      03/06/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      03/15/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      03/23/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      04/17/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      05/02/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      05/15/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      05/31/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      06/13/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      06/26/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      07/05/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      07/13/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******2532
Handkins, Beth      08/09/12     Breitling Oil and Gas Corporation           *********0318           4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      08/17/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      09/06/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      09/19/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      10/05/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      10/17/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      10/26/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      11/09/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      11/21/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      12/04/12     Breitling Oil and Gas Operating Account       ******1734            4,615.38       4,615.38     Salary/Wages     ******5480
Handkins, Beth      12/21/12     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      01/04/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      01/18/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      01/31/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      02/27/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      03/13/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      03/27/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      04/10/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      04/25/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      05/08/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      05/24/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      05/24/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      06/20/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      07/03/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      07/30/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      08/12/13     Breitling Oil and Gas Operating Account       ******1734            5,538.46       5,538.46     Salary/Wages     ******5480
Handkins, Beth      08/26/13     Breitling Oil and Gas Operating Account       ******1734            6,646.15       6,646.15     Salary/Wages     ******5480
Handkins, Beth      09/06/13     Breitling Oil and Gas Operating Account       ******1734            6,646.15       6,646.15     Salary/Wages     ******5480
Handkins, Beth      09/20/13     Breitling Oil and Gas Operating Account       ******1734            6,646.15       6,646.15     Salary/Wages     ******5480
Handkins, Beth      10/09/13     Breitling Oil and Gas Operating Account       ******1734            6,646.15       6,646.15     Salary/Wages     ******5480
Handkins, Beth      10/25/13     Breitling Oil and Gas Operating Account       ******1734            6,646.15       6,646.15     Salary/Wages     ******5480
Handkins, Beth      11/07/13     Breitling Oil and Gas Operating Account       ******1734            6,646.15       6,646.15     Salary/Wages     ******5480



                                                                             Page 1 of 2                                                  APP 2083
                                                                                                                                   Exhibit 1.2.B
    Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                                                        Page 38 of 70 PageID 13505

                                       Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                 Payroll Distributions to Beth Handkins from June 24, 2011 through January 21, 2016

                     Paid/Release
  Employee Name                                    Paid From                  Paid From Acct No.   Gross Amount      Net Amount     Type/Description    Acct No.
                         Date
Handkins, Beth         11/21/13     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         12/04/13     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         12/18/13     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         01/02/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         01/17/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         01/31/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         02/13/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         02/27/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         03/12/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         03/26/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         04/10/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         04/23/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         05/07/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         05/27/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         06/04/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         06/17/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         07/02/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         07/14/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         07/25/14     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         08/14/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         08/27/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         09/11/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         09/24/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         10/08/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         10/22/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         10/31/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         11/19/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         11/28/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         12/17/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         12/29/14     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         01/13/15     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         01/23/15     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         02/04/15     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         02/19/15     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         03/04/15     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         03/18/15     Crude Energy LLC - Operating                 ******7370             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         03/30/15     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         03/30/15     Breitling Oil and Gas Operating Account      ******1734             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         04/16/15     Crude Energy or Patriot Energy               *****6195              6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         04/28/15     Crude Energy or Patriot Energy               *****6195              6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         05/13/15     Crude Energy or Patriot Energy               *****6195              6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         05/27/15     Crude Energy or Patriot Energy               *****6195              6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         06/10/15     Patriot Energy                               ******8991             6,646.15         6,646.15     Salary/Wages     ******5480
Handkins, Beth         06/24/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         07/08/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         07/21/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         07/30/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         08/05/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         08/19/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         09/02/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         09/16/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         09/28/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         10/15/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         10/26/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         11/12/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         11/24/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         12/10/15     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         01/06/16     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Handkins, Beth         01/21/16     Patriot Energy                               ******8991             8,953.85         8,953.85     Salary/Wages     ******5480
Total                                                                                                $725,518.98      $725,518.98



Source:
[a] Intuit Payroll Data [INT-Breitling_000001 - INT-Breitling_000003; SEC-INTUIT-E-0000001 - SEC-INTUIT-E-0000004]




                                                                                Page 2 of 2                                                    APP 2084
                                                                                                                                                                                                                        Exhibit 1.3



                                                                                   Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                      Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                                 TRANS TYPE                                 TRANSFER                                                 BATES (Beginning of
                                 ACCOUNT #         ACCOUNT NAME         POST DATE      AMOUNT                           CHECK NO.   TRANSFER TO                       PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                               DESCRIPTION                                   FROM                                                    Account Statement)
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       06/30/11        ($5,000.00) CHECK PAID             5684                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002362
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       07/13/11        (10,000.00) CHECK PAID             5711                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002343
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       08/08/11        (10,000.00) CHECK PAID             5769                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       08/30/11         (5,000.00) CHECK PAID             5806                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       08/30/11         (5,000.00) CHECK PAID             5846                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       08/31/11           (222.30) CHECK PAID             5815                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002323
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/04/11         (7,000.00) CHECK PAID             5882                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/04/11           (126.82) CHECK PAID             5875                                RODRIGUEZ, DUSTY          REIMBURSEMENT   SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/12/11         (7,000.00) CHECK PAID             5952                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       10/25/11         (5,000.00) CHECK PAID             1630                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002284
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/09/11         (5,000.00) CHECK PAID             1635                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/16/11         (5,000.00) CHECK PAID             1670                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/22/11         (5,000.00) CHECK PAID             1722                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       11/22/11         (5,000.00) CASH                   1679                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                       WITHDRAWAL                                                                                           0002268
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/19/11        (10,000.00) CHECK PAID             1763                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002252
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/19/11           (151.26) CHECK PAID             1765                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002252
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       12/29/11        (10,000.00) CHECK PAID             1789                                RODRIGUEZ, DUSTY          BONUS           SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002252
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         12/30/11        (10,000.00) CHECK PAID             2455                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0000212
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       01/05/12         (5,000.00) CHECK PAID             1824                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002234
                                                                                                                                                                                                                                      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       01/05/12         (5,000.00) CHECK PAID             1839                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002234
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       01/17/12         (5,000.00) CHECK PAID             1871                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002234
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         01/17/12         (5,000.00) CHECK PAID             2477                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0000205
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       02/07/12         (5,000.00) CHECK PAID             1915                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002216
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         02/07/12         (5,000.00) CHECK PAID             2495                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0000198
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       02/27/12         (5,000.00) CHECK PAID             1946                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002216
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         02/27/12         (5,000.00) CHECK PAID             2503                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0000198
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       03/19/12         (5,000.00) CHECK PAID             1987                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002197
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         03/19/12         (5,000.00) CHECK PAID             2516                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0000192
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       04/04/12         (5,000.00) CHECK PAID             2036                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0002176
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         04/04/12         (5,000.00) CHECK PAID             2526                                E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                            0000186
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       04/04/12           (700.00) CHECK PAID             2060                                RODRIGUEZ, DUSTY          [NONE]          SEC-WELLSFARGO-P-




APP 2085
                                              CORPORATION (WFB)                                                                                                                                            0002176
                                                                                                                                                                                                                                      Page 39 of 70 PageID 13506




                                                                                                                      Page 1 of 8
                                                                                                                                                                                                                       Exhibit 1.3



                                                                                  Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                     Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                                TRANS TYPE                                 TRANSFER                                                 BATES (Beginning of
                                 ACCOUNT #        ACCOUNT NAME         POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                              DESCRIPTION                                   FROM                                                    Account Statement)
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      04/16/12        (10,000.00) CHECK PAID               2106                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002176
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES        04/27/12        (10,000.00) CHECK PAID               2546                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0000186
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      05/09/12         (5,000.00) CHECK PAID               2185                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002156
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES        05/09/12         (5,000.00) CHECK PAID               2619                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0000180
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      05/23/12         (5,000.00) CHECK DEPOSIT            2194                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002156
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      06/08/12         (5,000.00)                          2249                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      06/15/12         (7,500.00) CHECK PAID               2260                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      06/21/12         (5,000.00) CHECK PAID               2283                              E&P RESEARCH INC.         [N              SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002136
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      07/03/12         (5,000.00) CHECK PAID               2302                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002116
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      07/09/12         (5,000.00) CHECK PAID               2318                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002116
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS      07/19/12         (5,000.00) CHECK PAID               2378                              E&P RESEARCH INC.         [NONE]          SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                                                           0002116
           COMPASS BANK       ******1734      BREITLING OIL & GAS        08/08/12         (5,000.00) CHECK PAID               1020                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS        08/13/12         (5,012.00) CHECK PAID               1062                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS        08/13/12         (5,000.00) CHECK PAID               1063                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS        08/22/12         (5,000.00) CHECK PAID               1092                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000076
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)
                                                                                                                                                                                                                                     Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK       ******1734      BREITLING OIL & GAS        09/04/12         (7,500.00) E-CHECK (DEBIT)          1154                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1742      BREITLING ROYALTIES        09/04/12         (7,500.00) E-CHECK (DEBIT)          1037                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002129
                                              OPERATING ACCOUNT
                                              (COMPASS)
           COMPASS BANK       ******1734      BREITLING OIL & GAS        09/12/12         (5,000.00) E-CHECK (DEBIT)          1164                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS        09/24/12         (5,000.00) E-CHECK (DEBIT)          1248                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000096
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS        10/09/12         (5,000.00) E-CHECK (DEBIT)          5024                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000104
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS        10/19/12         (5,000.00) E-CHECK (DEBIT)          5070                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000104
                                              CORPORATION OPERATING
                                              ACCOUNT (COMPASS)




APP 2086
                                                                                                                                                                                                                                     Page 40 of 70 PageID 13507




                                                                                                                       Page 2 of 8
                                                                                                                                                                                                                       Exhibit 1.3



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                  Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                                 BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                                    Account Statement)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/23/12         (5,000.00) E-CHECK (DEBIT)          5112                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000104
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/29/12         (5,000.00) E-CHECK (DEBIT)          5128                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000104
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        10/29/12         (5,000.00) E-CHECK (DEBIT)          1092                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002134
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/01/12        (10,000.00) E-CHECK (DEBIT)          1114                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002139
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        11/16/12        (10,000.00) E-CHECK (DEBIT)          5203                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000114
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/02/12        (10,000.00) E-CHECK (DEBIT)          1175                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002144
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/03/12         (5,000.00) E-CHECK (DEBIT)          5241                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000123
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/03/12         (5,000.00) E-CHECK (DEBIT)          1121                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002144
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/17/12        (10,000.00) E-CHECK (DEBIT)          5288                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000123
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/21/12        (10,000.00) E-CHECK (DEBIT)          5317                              RODRIGUEZ, DUSTY          BONUS           SEC-BBVA-P-0000123
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/18/13         (5,000.00) E-CHECK (DEBIT)          5410                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000134
                                           CORPORATION OPERATING
                                                                                                                                                                                                                                     Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        01/18/13         (5,000.00) E-CHECK (DEBIT)          1194                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002149
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/01/13         (5,000.00) E-CHECK (DEBIT)          5518                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000146
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        02/01/13         (5,000.00) E-CHECK (DEBIT)          1229                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002154
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/22/13         (5,000.00) E-CHECK (DEBIT)          5598                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0000146
                                           CORPORATION OPERATING
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        02/22/13         (5,000.00) E-CHECK (DEBIT)          1511                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-P-0002154
                                           OPERATING ACCOUNT
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/08/13         (5,000.00) E-CHECK (DEBIT)          5681                              E&P RESEARCH              [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08132
                                           ACCOUNT (COMPASS)




APP 2087
                                                                                                                                                                                                                                     Page 41 of 70 PageID 13508




                                                                                                                    Page 3 of 8
                                                                                                                                                                                                                       Exhibit 1.3



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                  Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                                 BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                                    Account Statement)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        03/08/13         (5,000.00) E-CHECK (DEBIT)          1534                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16221
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/29/13         (5,000.00) E-CHECK (DEBIT)          5740                              E&P RESEARCH              [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08132
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        03/29/13         (5,000.00) E-CHECK (DEBIT)          1553                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16221
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/05/13         (5,000.00) E-CHECK (DEBIT)          5804                              E&P RESEARCH              [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08147
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        04/05/13         (5,000.00) E-CHECK (DEBIT)          1574                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16228
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/24/13         (5,000.00) E-CHECK (DEBIT)          5871                              E&P RESEARCH              [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08147
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        04/24/13         (5,000.00) E-CHECK (DEBIT)          1586                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16228
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/09/13         (5,000.00) E-CHECK (DEBIT)          1632                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/14/13        (10,000.00) E-CHECK (DEBIT)          1658                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        06/03/13        (10,000.00) E-CHECK (DEBIT)          1692                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16244
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        06/14/13        (10,000.00) E-CHECK (DEBIT)          1714                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16244
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/01/13        (10,000.00) E-CHECK (DEBIT)          1724                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16252
                                                                                                                                                                                                                                     Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/11/13        (10,000.00) E-CHECK (DEBIT)          1735                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16252
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/24/13        (10,000.00) E-CHECK (DEBIT)          1759                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16252
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        08/08/13        (10,000.00) E-CHECK (DEBIT)          1789                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16260
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        08/23/13        (10,000.00) E-CHECK (DEBIT)          6388                              E&P RESEARCH              [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08207
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        09/09/13        (15,000.00) E-CHECK (DEBIT)          6426                              E&P RESEARCH              [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08224
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        09/23/13        (10,000.00) E-CHECK (DEBIT)          6491                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08224
                                           ACCOUNT (COMPASS)




APP 2088
                                                                                                                                                                                                                                     Page 42 of 70 PageID 13509




                                                                                                                    Page 4 of 8
                                                                                                                                                                                                                       Exhibit 1.3



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                  Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                                 BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                                    Account Statement)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/07/13        (10,000.00) E-CHECK (DEBIT)          6569                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08241
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/21/13        (10,000.00) E-CHECK (DEBIT)          6627                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08241
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        11/11/13        (10,000.00) E-CHECK (DEBIT)          6680                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08258
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/15/13        (10,000.00) E-CHECK (DEBIT)          2029                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16287
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        11/27/13        (10,000.00) E-CHECK (DEBIT)          2062                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16287
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/11/13        (10,000.00) E-CHECK (DEBIT)          2091                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16297
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/19/13        (10,000.00) E-CHECK (DEBIT)          2121                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16297
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        12/27/13        (15,000.00) E-CHECK (DEBIT)          2143                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                           0001345.16297
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/17/14         (5,000.00) E-CHECK (DEBIT)          6974                              E&P RESEARCH INC.         LEGAL FEES,     SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                       REIMBURSEMENT   0001345.08287
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/21/14         (5,000.00) E-CHECK (DEBIT)          6993                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08287
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/24/14         (5,000.00) E-CHECK (DEBIT)          7055                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08287
                                           ACCOUNT (COMPASS)
                                                                                                                                                                                                                                     Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/05/14        (10,000.00) E-CHECK (DEBIT)          7102                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08306
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/20/14         (6,000.00) E-CHECK (DEBIT)          7158                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08306
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/03/14        (10,000.00) E-CHECK (DEBIT)          7243                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/17/14         (5,000.00) E-CHECK (DEBIT)          7335                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/24/14         (5,000.00) E-CHECK (DEBIT)          7366                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/03/14        (10,000.00) E-CHECK (DEBIT)          7416                              E&P RESEARCH INC.         [NONE]          SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                       0001345.08343




APP 2089
                                           ACCOUNT (COMPASS)
                                                                                                                                                                                                                                     Page 43 of 70 PageID 13510




                                                                                                                    Page 5 of 8
                                                                                                                                                                                                                                Exhibit 1.3



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                  Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                                          BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                                             Account Statement)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/08/14         (5,000.00) E-CHECK (DEBIT)          7463                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                                0001345.08343
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/23/14         (7,500.00) E-CHECK (DEBIT)          7554                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                                0001345.08343
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/12/14        (10,000.00) E-CHECK (DEBIT)          2266                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                    0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/23/14        (10,000.00) E-CHECK (DEBIT)          2300                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                    0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/30/14        (10,000.00) E-CHECK (DEBIT)          2362                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                    0001345.16344
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        06/13/14        (25,000.00) E-CHECK (DEBIT)          2399                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                    0001345.16356
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        06/23/14        (10,000.00) CHECK PAID               2416                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                    0001345.16356
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/01/14         (2,346.74) DEBIT MEMO                                                 E&P RESEARCH INC.         CC FOR IRS E&P RESEARCH SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                   0001345.16368
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        07/07/14        (10,000.00) CHECK PAID               7694                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                                                0001345.08415
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES        07/28/14        (10,000.00) CHECK PAID               2556                              E&P RESEARCH INC.         [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                                    0001345.16368
                                           (COMPASS)
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           08/08/14        (15,000.00) CHECK PAID               1035                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00806
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           08/21/14        (15,000.00) CHECK PAID               1066                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00806
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           09/11/14        (15,000.00) CHECK PAID               1082                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                                                                                                                                                                                                                              Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00812
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           09/19/14        (15,000.00) CHECK PAID               1141                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00812
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           10/17/14        (15,000.00) CHECK PAID               1165                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00818
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           10/28/14        (15,000.00) CHECK PAID               1180                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00818
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           11/17/14        (15,000.00) CHECK PAID               1232                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00825
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           11/26/14        (15,000.00) CHECK PAID               1274                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00825
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           12/11/14        (15,000.00) CHECK PAID               1327                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00835
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           12/19/14        (15,000.00) CHECK PAID               1359                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00835
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           01/09/15        (15,000.00) CHECK PAID               1461                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00845
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           01/26/15        (15,000.00) CHECK PAID               1472                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00845
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           01/28/15        (15,000.00) CHECK PAID               1503                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00845
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           02/09/15        (15,000.00) CHECK PAID               1530                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00860




APP 2090
           COMPASS BANK     ******7370     CRUDE ENERGY LLC           03/04/15        (15,000.00) CHECK PAID               1597                              E&P RESEARCH              [NONE]                   SEC-BBVA-E-
                                                                                                                                                                                                                                              Page 44 of 70 PageID 13511




                                           OPERATING (COMPASS)                                                                                                                                                  0001344.00872




                                                                                                                    Page 6 of 8
                                                                                                                                                                                                                      Exhibit 1.3



                                                                                Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                   Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                              TRANS TYPE                                 TRANSFER                                                  BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME           POST DATE    AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                            DESCRIPTION                                   FROM                                                     Account Statement)
           COMPASS BANK     ******7370     CRUDE ENERGY LLC             03/06/15       (15,000.00) CHECK PAID               1625                              E&P RESEARCH              [NONE]           SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00872
           COMPASS BANK     ******7370     CRUDE ENERGY LLC             03/20/15       (15,000.00) CHECK PAID               1678                              E&P RESEARCH              [NONE]           SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00872
           COMPASS BANK     ******7370     CRUDE ENERGY LLC             03/20/15        (1,220.35) CHECK PAID               1680                              E&P RESEARCH              [NONE]           SEC-BBVA-E-
                                           OPERATING (COMPASS)                                                                                                                                           0001344.00872
           COMPASS BANK     ******1742     BREITLING ROYALTIES          04/08/15       (15,000.00) CHECK PAID               3060                              E&P RESEARCH INC.         [NONE]           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                                                             0001345.16467
                                           (COMPASS)
           JPMORGAN CHASE   *****6195      SIMPLE SOLUTIONS INC. DBA    04/20/15       (15,000.00) CHECK                    5004                              E&P RESEARCH              [NONE]           SEC-J PMCB-P-0000059
                                           CRUDE ENERGY RESOURCES
                                           COMPANY OR PATRIOT
                                           ENERGY OR CRUDE ENERGY
                                           BLUE WOLF OR CRUDE BLUE
                                           WOLF (JPMC)

           JPMORGAN CHASE   *****6195      SIMPLE SOLUTIONS INC. DBA    05/01/15       (15,000.00) CHECK                    5050                              E&P RESEARCH              [NONE]           SEC-J PMCB-P-0000196
                                           CRUDE ENERGY RESOURCES
                                           COMPANY OR PATRIOT
                                           ENERGY OR CRUDE ENERGY
                                           BLUE WOLF OR CRUDE BLUE
                                           WOLF (JPMC)

           JPMORGAN CHASE   *****6195      SIMPLE SOLUTIONS INC. DBA    05/18/15       (15,000.00) CHECK                    5086                              E&P RESEARCH              [NONE]           SEC-J PMCB-P-0000196
                                           CRUDE ENERGY RESOURCES
                                           COMPANY OR PATRIOT
                                           ENERGY OR CRUDE ENERGY
                                           BLUE WOLF OR CRUDE BLUE
                                           WOLF (JPMC)

           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        05/29/15       (15,000.00) CHECK PAID               5045                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0000611
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        06/12/15       (27,500.00) CHECK PAID               5087                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0000616
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        06/22/15        (6,167.92) CHECK PAID               5095                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0000616
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        06/25/15       (15,000.00) CHECK PAID               5108                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0000616
                                           (COMPASS)
                                                                                                                                                                                                                                    Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        07/10/15       (21,250.00) CHECK PAID               5154                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0000631
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        07/24/15       (21,250.00) CHECK PAID               5163                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0000631
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        08/04/15        (4,035.75) Check Paid               5182                              E&P RESEARCH              REIMBURSEMENTS   SEC-BBVA-E-0026309
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        08/10/15       (21,250.00) Check Paid               5197                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026309
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        08/21/15       (21,250.00) Check Paid               5233                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026309
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        09/04/15       (21,250.00) Check Paid               5266                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026328
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        09/17/15       (21,250.00) Check Paid               5307                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026328
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        10/02/15       (21,250.00) Check Paid               5359                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026039
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        10/22/15       (21,250.00) Check Paid               5442                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026039
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        11/13/15       (21,250.00)      Check Paid          5478                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026050
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        11/13/15          (800.00)      Check Paid          6009                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026050
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        11/18/15        (1,000.00) Check Paid               6001                              E&P RESEARCH              [NONE]           SEC-BBVA-E-0026050




APP 2091
                                           (COMPASS)
                                                                                                                                                                                                                                    Page 45 of 70 PageID 13512




                                                                                                                     Page 7 of 8
                                                                                                                                                                                                                     Exhibit 1.3



                                                                                Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                   Net Bank Account Disbursements to Dusty Rodriguez/Michael Miller and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                               TRANS TYPE                                 TRANSFER                                                BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME         POST DATE      AMOUNT                              CHECK NO.   TRANSFER TO                    PAYOR / PAYEE                 MEMO
              INSTITUTION                                                                              DESCRIPTION                                  FROM                                                   Account Statement)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       11/24/15            (800.00) Check Paid               6023                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026050
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       12/02/15         (21,250.00) Check Paid               6038                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026060
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       12/11/15            (800.00) Check Paid               6057                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026060
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       12/18/15         (21,250.00) Check Paid               6246                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026060
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       12/18/15            (800.00) Check Paid               6250                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026060
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       01/07/16         (21,250.00) Check Paid               6276                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026069
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       01/07/16            (800.00)      Check Paid          6277                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026069
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       01/21/16         (21,250.00)      Check Paid          6302                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026069
                                           (COMPASS)
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.       01/26/16            (800.00)      Check Paid          6314                             E&P RESEARCH              [NONE]          SEC-BBVA-E-0026069
                                           (COMPASS)
           Total                                                                    ($1,454,533.14)

           Reimbursements                                                               ($4,162.57)
           Bonus                                                                       ($20,000.00)
                                                                                                                                                                                                                                   Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




APP 2092
                                                                                                                                                                                                                                   Page 46 of 70 PageID 13513




                                                                                                                      Page 8 of 8
                                                                                                                                                                                                                                 Exhibit 1.4



                                                                                   Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                             Net Bank Account Disbursements to Gilbert Steedley and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                                 TRANS TYPE                                 TRANSFER                                                       BATES (Beginning of
                                 ACCOUNT #         ACCOUNT NAME         POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                  MEMO
              INSTITUTION                                                                               DESCRIPTION                                   FROM                                                          Account Statement)
           WELLS FARGO BANK   *********0318   BREITLING OIL AND GAS       06/29/12        ($1,631.25) CHECK PAID               2287                              BLACK SEED ENTERPRISES INV 000000002            SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                  LLC                                             0002136
           WELLS FARGO BANK   *********8434   BREITLING ROYALTIES         06/29/12         (1,631.25) CHECK PAID               2642                              BLACK SEED ENTERPRISE 00000007                  SEC-WELLSFARGO-P-
                                              CORPORATION (WFB)                                                                                                  LLC                                             000017 4
           COMPASS BANK       ******1734      BREITLING OIL & GAS         08/09/12         (3,000.00) CHECK PAID               1046                              GILBERT STEEDLEY-INU   JULY                     SEC-BBVA-P-0000076
                                              CORPORATION OPERATING                                                                                              INC.
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS         09/07/12         (3,000.00) E-CHECK (DEBIT)          1146                              GILBERT STEEDLEY-INU    [NONE]                  SEC-BBVA-P-0000096
                                              CORPORATION OPERATING                                                                                              INC.
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1742      BREITLING ROYALTIES         09/07/12         (3,000.00) E-CHECK (DEBIT)          1030                              GILBERT-STEEDLEY-INU    [NONE]                  SEC-BBVA-P-0002129
                                              OPERATING ACCOUNT                                                                                                  INC.
                                              (COMPASS)
           COMPASS BANK       ******1734      BREITLING OIL & GAS         09/12/12         (4,893.75) E-CHECK (DEBIT)          1147                              BLACK SEED ENTERPRISES INV4052013               SEC-BBVA-P-0000096
                                              CORPORATION OPERATING                                                                                              LLC
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1742      BREITLING ROYALTIES         09/12/12         (4,893.75) E-CHECK (DEBIT)          1029                              BLACK SEED ENTERPRISE   INV 4052013             SEC-BBVA-P-0002129
                                              OPERATING ACCOUNT                                                                                                  LLC
                                              (COMPASS)
           COMPASS BANK       ******1734      BREITLING OIL & GAS         10/31/12         (3,262.50) WIRE OUT                                                   BLACK SEED ENTERPRISES OUTGOING WIRE REF      SEC-BBVA-P-0000104
                                              CORPORATION OPERATING                                                                                                                     20121031F2QCZ60C003162
                                              ACCOUNT (COMPASS)                                                                                                                         BNF BLACK SEED ENTERPR

           COMPASS BANK       ******1742      BREITLING ROYALTIES         10/31/12         (3,262.50) WIRE OUT                                                   BLACK SEED ENTERPRISE   OUTGOING WIRE REF      SEC-BBVA-P-0002134
                                              OPERATING ACCOUNT                                                                                                  LLC                     20121031F2QCZ60C004034
                                              (COMPASS)                                                                                                                                  BNF BLACK SEED ENTERPR

           COMPASS BANK       ******1734      BREITLING OIL & GAS         11/01/12         (1,500.00) E-CHECK (DEBIT)          5136                              GILBERT STEEDLEY-INU    [NONE]                  SEC-BBVA-P-0000114
                                              CORPORATION OPERATING                                                                                              INC.
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1742      BREITLING ROYALTIES         11/01/12         (1,500.00) E-CHECK (DEBIT)          1104                              GILBERT-STEEDLEY-INU    INV 5                   SEC-BBVA-P-0002139
                                              OPERATING ACCOUNT                                                                                                  INC.
                                              (COMPASS)
           COMPASS BANK       ******1742      BREITLING ROYALTIES         11/01/12         (1,500.00) E-CHECK (DEBIT)          1094                              GILBERT-STEEDLEY-INU    INV NO. 4               SEC-BBVA-P-0002139
                                                                                                                                                                                                                                               Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                              OPERATING ACCOUNT                                                                                                  INC.
                                              (COMPASS)
           COMPASS BANK       ******1734      BREITLING OIL & GAS         11/16/12         (1,500.00) E-CHECK (DEBIT)          5168                              GILBERT STEEDLEY-INU    INV 5                   SEC-BBVA-P-0000114
                                              CORPORATION OPERATING                                                                                              INC.
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1734      BREITLING OIL & GAS         01/23/13         (3,000.00) E-CHECK (DEBIT)          5466                              GILBERT-STEEDLEY-INU    NOV/DEC                 SEC-BBVA-P-0000134
                                              CORPORATION OPERATING                                                                                              INC.
                                              ACCOUNT (COMPASS)

           COMPASS BANK       ******1742      BREITLING ROYALTIES         01/23/13         (3,000.00) E-CHECK (DEBIT)          1211                              GILBERT-STEEDLEY-INU    NOV/DEC                 SEC-BBVA-P-0002149
                                              OPERATING ACCOUNT                                                                                                  INC.
                                              (COMPASS)
           COMPASS BANK       ******1742      BREITLING ROYALTIES         02/06/13         (4,893.75) WIRE OUT                                                   BLACK SEED ENTERPRISES OUTWT E-ACCESS REF       SEC-BBVA-P-0002154
                                              OPERATING ACCOUNT                                                                                                                         20130206F2QCZ60C001800
                                              (COMPASS)                                                                                                                                 BNF BLACK SEED ENT
           COMPASS BANK       ******1742      BREITLING ROYALTIES         02/06/13         (4,893.75) WIRE OUT                                                   BLACK SEED ENTERPRISES OUTWT E-ACCESS REF       SEC-BBVA-P-0002154
                                              OPERATING ACCOUNT                                                                                                                         20130206F2QCZ60C001981
                                              (COMPASS)                                                                                                                                 BNF BLACK SEED ENT
           COMPASS BANK       ******1734      BREITLING OIL & GAS         04/10/13         (4,500.00) E-CHECK (DEBIT)          5752                              GILBERT STEEDLEY / INU JAN FEF MAR              SEC-BBVA-E-
                                              CORPORATION OPERATING                                                                                              INC.                                            0001345.08147
                                              ACCOUNT (COMPASS)




APP 2093
                                                                                                                                                                                                                                               Page 47 of 70 PageID 13514




                                                                                                                        Page 1 of 4
                                                                                                                                                                                                                                Exhibit 1.4



                                                                               Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                         Net Bank Account Disbursements to Gilbert Steedley and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                             TRANS TYPE                                 TRANSFER                                                          BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME        POST DATE      AMOUNT                             CHECK NO.   TRANSFER TO                     PAYOR / PAYEE                     MEMO
              INSTITUTION                                                                            DESCRIPTION                                  FROM                                                             Account Statement)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        04/10/13         (4,500.00) E-CHECK (DEBIT)          1564                              STEEDLEY, GILBERT INU      JAN, FEB, MAR           SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                 INC                                                0001345.16228
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES        05/10/13         (9,787.50) WIRE OUT                                                   BLACK SEED ENTERPRISES OUT WT E-ACCESS BNF         SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                 LLC                    BLACK SEED ENTERPR          0001345.16235
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        06/26/13         (3,000.00) E-CHECK (DEBIT)          6099                              STEEDLEY, GILBERT / INU,   INVOICE 6               SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08174
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        07/15/13         (4,080.00) E-CHECK (DEBIT)          6186                              STEEDLEY, GILBERT / INU,   [NONE]                  SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08188
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        08/21/13         (3,000.00) E-CHECK (DEBIT)          6339                              STEEDLEY, GILBERT / INU,   [NONE]                  SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08207
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/07/13         (8,145.00) E-CHECK (DEBIT)          6535                              STEEDLEY, GILBERT / INU,   INVOICE 9               SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08241
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        10/22/13         (9,787.50) E-CHECK (DEBIT)          6600                              BLACK SEED ENTERPRISE      INV0520134              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             LLC                                                0001345.08241
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        11/18/13         (3,000.00) E-CHECK (DEBIT)          6739                              STEEDLEY, GILBERT / INU,   INVOICE 10              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08258
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/13/13         (3,000.00) E-CHECK (DEBIT)          6828                              STEEDLEY, GILBERT / INU,   [NONE]                  SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08272
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        12/31/13          5,750.00 DEP/S                                                       INU INC.                   REMITTER: INU LIMITED   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                                                        LIABILITY COMPANY       0001345.08272
                                           ACCOUNT (COMPASS)
                                                                                                                                                                                                                                              Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




           COMPASS BANK     ******1742     BREITLING ROYALTIES        01/21/14         (1,000.00) E-CHECK (DEBIT)          2155                              STEEDLEY, GILBERT / INU    [NONE]                  SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                 INC.                                               0001345.16308
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS        01/23/14         (3,000.00) E-CHECK (DEBIT)          7033                              STEEDLEY, GILBERT / INU,   INVOICE 12              SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08287
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        02/24/14         (4,630.00) E-CHECK (DEBIT)          7204                              STEEDLEY, GILBERT / INU,   INV 2                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08306
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/06/14        (14,400.00) E-CHECK (DEBIT)          7255                              STEEDLEY, GILBERT / INU,   INVOICE 2               SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        03/13/14         (9,787.50) E-CHECK (DEBIT)          7256                              BLACK SEED ENTERPRISE      INVOICE 0520135         SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             LLC                                                0001345.08323
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS        04/22/14         (4,685.00) E-CHECK (DEBIT)          7562                              STEEDLEY, GILBERT / INU,   INVOICE 3               SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                             INC.                                               0001345.08343
                                           ACCOUNT (COMPASS)




APP 2094
                                                                                                                                                                                                                                              Page 48 of 70 PageID 13515




                                                                                                                    Page 2 of 4
                                                                                                                                                                                                                                  Exhibit 1.4



                                                                                Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                          Net Bank Account Disbursements to Gilbert Steedley and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                              TRANS TYPE                                   TRANSFER                                                         BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME         POST DATE      AMOUNT                             CHECK NO.     TRANSFER TO                   PAYOR / PAYEE                     MEMO
              INSTITUTION                                                                             DESCRIPTION                                    FROM                                                            Account Statement)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         06/05/14        (11,000.00) E-CHECK (DEBIT)          2384                              STEEDLEY,                  INVOICE NO. 5            SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  GILBERT/INUINC.                                     0001345.16356
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         08/20/14         (3,800.00) CHECK PAID               2640                              STEEDLEY, GILBERT /        INVOICE 7                SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16378
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         09/15/14        (13,915.00) CHECK PAID               2709                              STEEDLEY, GILBERT /        INVOICE 8                SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16390
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         10/06/14        (15,281.00) CHECK PAID               2763                              STEEDLEY, GILBERT /        INVOICE 9                SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16399
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS         11/13/14        (23,353.00) CHECK PAID               8038                              STEEDLEY, GILBERT / INU,   INVOICE 10               SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                              INC.                                                0001345.08503
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES         12/04/14        (18,000.00) CHECK PAID               2819                              STEEDLEY, GILBERT /        [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16418
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         12/05/14        (36,752.99) CHECK PAID               2818                              STEEDLEY, GILBERT / INU    NOV                      SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INC.                                                0001345.16418
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS         12/11/14        (20,000.00) WIRE OUT           20141211F2QC                            GILBERT, STEEDLEY / TD     FOR FURTHER CREDIT TO    SEC-BBVA-E-
                                           CORPORATION OPERATING                                                       Z60C001990B                            AMERITRADE                 GILBERT STEEDLEY         0001345.08520
                                           ACCOUNT (COMPASS)                                                          NFTDAMERIT                                                         ACCOUNT 866621346
                                                                                                                          RADE
           COMPASS BANK     ******1742     BREITLING ROYALTIES         12/19/14        (23,000.00) CHECK PAID              2824                               STEEDLEY, GILBERT /        INV 11                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16418
                                           (COMPASS)
           COMPASS BANK     ******1734     BREITLING OIL & GAS         12/19/14        (20,000.00) WIRE OUT           20141219F2QC                            GILBERT, STEEDLEY / TD     FOR FURTHER CREDIT TO    SEC-BBVA-E-
                                           CORPORATION OPERATING                                                       Z60C000682B                            AMERITRADE                 GILBERT STEEDLEY         0001345.08520
                                           ACCOUNT (COMPASS)                                                          NFTDAMERIT                                                         ACCOUNT 866621346
                                                                                                                          RADE
           COMPASS BANK     ******1742     BREITLING ROYALTIES         01/08/15        (20,000.00) OTHER DEBIT        20150108F2QC                            STEEDLEY, GILBERT / TD     FOR FURTHER CREDIT TO    SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                            Z60C000505                            AMERITRADE                 GILBERT STEEDLEY         0001345.16430
                                           (COMPASS)                                                                                                                                     866621346
           COMPASS BANK     ******1734     BREITLING OIL & GAS         01/08/15         (5,255.00) CHECK PAID               8089                              STEEDLEY, GILBERT / INU,   [NONE]                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                              INC.                                                0001345.08540
                                                                                                                                                                                                                                                Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1734     BREITLING OIL & GAS         01/12/15         (3,000.00) CHECK PAID               8098                              STEEDLEY, GILBERT / INU,   [NONE]                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                              INC.                                                0001345.08540
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES         01/13/15         (5,000.00) WIRE OUT                                                   STEEDLEY, GILBERT / TD     OUT WT E-ACCESS BNF TD   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  AMERITRADE                 AMERITRADE CLEA          0001345.16430
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         01/16/15        (10,000.00) WIRE OUT                                                   STEEDLEY, GILBERT / TD     FOR FURTHER CREDIT TO    SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  AMERITRADE                 GILBERT STEEDLEY         0001345.16430
                                           (COMPASS)                                                                                                                                     866621346
           COMPASS BANK     ******1734     BREITLING OIL & GAS         01/28/15        (17,427.53) CHECK PAID               8115                              STEEDLEY, GILBERT / INU,   [NONE]                   SEC-BBVA-E-
                                           CORPORATION OPERATING                                                                                              INC.                                                0001345.08540
                                           ACCOUNT (COMPASS)

           COMPASS BANK     ******1742     BREITLING ROYALTIES         02/11/15         (5,332.10) CHECK PAID               2909                              STEEDLEY, GILBERT /        [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16443
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         02/27/15         (9,335.95) CHECK PAID               2938                              STEEDLEY, GILBERT /        [NONE]                   SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16443
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES         03/09/15         (3,000.00) CHECK PAID               2951                              STEEDLEY, GILBERT /        [NONE]                   SEC-BBVA-E-




APP 2095
                                           OPERATING ACCOUNT                                                                                                  INUINC.                                             0001345.16456
                                                                                                                                                                                                                                                Page 49 of 70 PageID 13516




                                           (COMPASS)




                                                                                                                     Page 3 of 4
                                                                                                                                                                                                                            Exhibit 1.4



                                                                                 Securities and Exchange Commission v. Christopher A. Faulkner, et al.
                                                           Net Bank Account Disbursements to Gilbert Steedley and Related Entities from June 24, 2011 through February 29, 2016

               FINANCIAL                                                                               TRANS TYPE                                 TRANSFER                                                    BATES (Beginning of
                               ACCOUNT #        ACCOUNT NAME           POST DATE     AMOUNT                           CHECK NO.   TRANSFER TO                       PAYOR / PAYEE                    MEMO
              INSTITUTION                                                                             DESCRIPTION                                   FROM                                                       Account Statement)
           COMPASS BANK     ******1742     BREITLING ROYALTIES          03/13/15        (19,600.88) CHECK PAID             2970                                STEEDLEY, GILBERT /       [NONE]             SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                   INUINC.                                      0001345.16456
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES          03/18/15        (10,000.00) CHECK PAID             2983                                STEEDLEY, GILBERT /       [NONE]             SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                   INUINC.                                      0001345.16456
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES          03/31/15         (6,063.00) CHECK PAID             3025                                STEEDLEY, GILBERT /       [NONE]             SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                   INUINC.                                      0001345.16456
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES          04/09/15         (6,063.00) CHECK PAID             3072                                STEEDLEY, GILBERT /       [NONE]             SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                   INUINC.                                      0001345.16467
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES          04/09/15         (6,000.00) CHECK PAID             3073                                STEEDLEY, GILBERT /       [NONE]             SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                   INUINC.                                      0001345.16467
                                           (COMPASS)
           COMPASS BANK     ******1742     BREITLING ROYALTIES          04/09/15         (4,360.00) CHECK PAID             3071                                STEEDLEY, GILBERT /       [NONE]             SEC-BBVA-E-
                                           OPERATING ACCOUNT                                                                                                   INUINC.                                      0001345.16467
                                           (COMPASS)
           JPMORGAN CHASE   *****6195      SIMPLE SOLUTIONS INC. DBA    04/23/15        (20,000.00) CHECK NON              5033                                STEEDLEY, GILBERT         REIMBURSEMENT      SEC-J PMCB-P-0000059
                                           CRUDE ENERGY RESOURCES                                   ENCLOSABLE
                                           COMPANY OR PATRIOT
                                           ENERGY OR CRUDE ENERGY
                                           BLUE WOLF OR CRUDE BLUE
                                           WOLF (JPMC)

           COMPASS BANK     ******5288     BREITLING ENERGY             04/29/15         (7,051.00) CHECK PAID             1008                                STEEDLEY, GILBERT         REIMBURSEMENT      SEC-BBVA-E-
                                           CORPORATION (COMPASS)                                                                                                                                            0001345.03936
           COMPASS BANK     ******5288     BREITLING ENERGY             05/07/15         (9,679.00) CHECK PAID             1014                                STEEDLEY, GILBERT / INU   INVOICE 8          SEC-BBVA-E-
                                           CORPORATION (COMPASS)                                                                                               INC.                                         0001345.03939
           COMPASS BANK     ******8991     SIMPLE SOLUTIONS INC.        06/03/15         (5,000.00) CHECK PAID             5069                                STEEDLEY, GILBERT INU     [NONE]             SEC-BBVA-E-0000616
                                           (COMPASS)                                                                                                           INC.
           COMPASS BANK     ******5288     BREITLING ENERGY             06/08/15        (10,896.00) CHECK PAID             1055                                STEEDLEY, GILBERT         [NONE]             SEC-BBVA-E-
                                           CORPORATION (COMPASS)                                                                                                                                            0001345.03943
           COMPASS BANK     ******5288     BREITLING ENERGY             06/30/15         (9,000.00) CHECK PAID             1158                                STEEDLEY, GILBERT / INU   [NONE]             SEC-BBVA-E-
                                           CORPORATION (COMPASS)                                                                                               INC.                                         0001345.03943
           COMPASS BANK     ******5288     BREITLING ENERGY             06/30/15         (5,985.00) CHECK PAID             1157                                STEEDLEY, GILBERT         [NONE]             SEC-BBVA-E-
                                           CORPORATION (COMPASS)                                                                                                                                            0001345.03943
           COMPASS BANK     ******5288     BREITLING ENERGY             07/16/15         (5,000.00) CHECK PAID             1174                                STEEDLEY, GILBERT / INU   [NONE]             SEC-BBVA-E-
                                                                                                                                                                                                                                          Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20




                                           CORPORATION (COMPASS)                                                                                               INC.                                         0001345.03948
           COMPASS BANK     ******5288     BREITLING ENERGY             09/03/15         (1,800.00) CHECK PAID             1223                                STEEDLEY, GILBERT         [NONE]             SEC-BBVA-E-
                                           CORPORATION (COMPASS)                                                                                                                                            0001345.03955
           COMPASS BANK     ******5288     BREITLING ENERGY             10/01/15           (320.00) CHECK                  1231                                STEEDLEY, GILBERT         [NONE]             SEC-BBVA-E-0025540
                                           CORPORATION (COMPASS)
           Total                                                                      ($525,185.45)

           Reimbursements                                                              ($27,051.00)
           TD Ameritrade                                                               ($75,000.00)




APP 2096
                                                                                                                                                                                                                                          Page 50 of 70 PageID 13517




                                                                                                                    Page 4 of 4
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                 Page 51 of 70 PageID 13518



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SECURITIES AND EXCHANGE COMMISSION,       §
                                          §
                     Plaintiff,           §
                                          §
v.                                        §                          Case No.: 3:16-cv-01735
                                          §
CHRISTOPHER A. FAULKNER,                  §
BREITLING ENERGY CORPORATION,             §
PATRIOT ENERGY, INC., CRUDE ENERGY, LLC, §
BREITLING OIL AND GAS, LLC,               §
DUSTIN J. RODRIGUEZ a/k/a MICHAEL MILLER, §
JEREMY S. WAGERS, BETH C. HANDKINS,       §
PARKER R. HALLAM, JOSEPH SIMO, JR.,       §
RICK HOOVER, AND GILBERT R. STEEDLEY,     §
                                          §
                     Defendants.          §
                                          §

                              DECLARATION OF TY MARTINEZ

       I, Ty Martinez, do hereby declare under penalty of perjury, in accordance with 28 U.S.C.

§ 1746, that the following is true and correct, and that I am competent to testify to the matters

stated herein. I have personal knowledge of the matters stated herein, and if called as a witness, I

could and would testify competently thereto.

                                           Background

       1.       I am currently employed as a Senior Accountant with the United States Securities

and Exchange Commission (the "Commission"), Division of Enforcement in the Fort Worth

Regional Office in Fort Worth, Texas. I have been employed by the Commission since March

2008. Prior to joining the Commission, I was employed with the U.S. Postal Inspection Service

and the U.S. Postal Service Office of Inspector General as a criminal investigator from 1995 to



 SEC v. Christopher A. Faulkner, et al.                                                   Page 1 of 3
 DECLARATION OF TY MARTINEZ


                                                                                        APP 2097
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20               Page 52 of 70 PageID 13519



2008. I am a Certified Public Accountant, licensed by the Texas State Board of Public

Accountancy. Additionally, I am a Certified Internal Auditor and Certified Fraud Examiner.

       2.       In connection with this case, I have reviewed Veritas Advisory Group, Inc.’s

supplemental January 23, 2020 report (“Supplemental Report”) regarding payments and/or

disbursements made to four of the Defendants, including Parker Hallam (“Hallam”), Dustin

Michael Miller Rodriquez (“Miller”), and Beth Handkins (“Handkins”). According to the

Supplemental Report, Table 1 reflects disbursements to Hallam of $1,901,480, Table 2 reflects

disbursements to Handkins of $838,950, and Table 3 reflects disbursements to Miller of

$1,454,533.

       3.       Assuming the Court deems the disbursements contained in Tables 1-3 of the

Supplemental Report to be the correct amounts of disgorgement, paragraphs 4-6 below set forth

the calculation of pre-judgment interest on those amounts.

                                          Prejudgment Interest

       4.       For purposes of calculating prejudgment interest on Hallam’s net

disgorgement amount of $1,901,480, I used the IRS rates of interest on tax underpayments

and refunds. The IRS rate is a floating rate which is adjusted each quarter, thus

approximating the economic time value of money for each quarter in which the wrongdoer

has the benefit of the funds. I computed prejudgment interest for the period beginning

March 31, 2015 through January 24, 2020. Prejudgment interest was calculated to be

$424,375.38. See EXHIBIT A for a summary of Hallam’s prejudgment interest calculation.

Thus, the total amount owed by Hallam, including disgorgement and prejudgment interest, is

$2,325,855.38.



 SEC v. Christopher A. Faulkner, et al.                                                 Page 2 of 3
 DECLARATION OF TY MARTINEZ


                                                                                     APP 2098
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 53 of 70 PageID 13520




                                                                    APP 2099
1/24/2020
            Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20          Page 54 of 70 PageID 13521
                               EXHIBIT A
                                                          U.S. Securi es and Exchange Commission
                                                                 Prejudgment Interest Report


            SEC v. Christopher A. Faulkner, Parker Hallam, et al. / Case No. 3:16-cv-01735
            Quarter Range                 Annual Rate   Period Rate        Quarter Interest      Principal+Interest


            Violation Amount                                                                         $1,901,480.00
            04/01/2015-06/30/2015         3.00%         0.75%                    $14,222.03          $1,915,702.03
            07/01/2015-09/30/2015         3.00%         0.76%                    $14,485.86          $1,930,187.89
            10/01/2015-12/31/2015         3.00%         0.76%                    $14,595.39          $1,944,783.28
            01/01/2016-03/31/2016         3.00%         0.75%                    $14,506.17          $1,959,289.45
            04/01/2016-06/30/2016         4.00%         0.99%                    $19,485.83          $1,978,775.28
            07/01/2016-09/30/2016         4.00%         1.01%                    $19,895.88          $1,998,671.16
            10/01/2016-12/31/2016         4.00%         1.01%                    $20,095.93          $2,018,767.09
            01/01/2017-03/31/2017         4.00%         0.99%                    $19,911.13          $2,038,678.22
            04/01/2017-06/30/2017         4.00%         1%                       $20,330.93          $2,059,009.15
            07/01/2017-09/30/2017         4.00%         1.01%                    $20,759.33          $2,079,768.48
            10/01/2017-12/31/2017         4.00%         1.01%                    $20,968.62          $2,100,737.10
            01/01/2018-03/31/2018         4.00%         0.99%                    $20,719.60          $2,121,456.70
            04/01/2018-06/30/2018         5.00%         1.25%                    $26,445.56          $2,147,902.26
            07/01/2018-09/30/2018         5.00%         1.26%                    $27,069.45          $2,174,971.71
            10/01/2018-12/31/2018         5.00%         1.26%                    $27,410.60          $2,202,382.31
            01/01/2019-03/31/2019         6.00%         1.48%                    $32,583.19          $2,234,965.50
            04/01/2019-06/30/2019         6.00%         1.5%                     $33,432.63          $2,268,398.13
            07/01/2019-09/30/2019         5.00%         1.26%                    $28,588.03          $2,296,986.16
            10/01/2019-12/31/2019         5.00%         1.26%                    $28,869.22          $2,325,855.38


            Prejudgment Violation Range                               Quarter Interest Total    Prejudgment Total
            04/01/2015-12/31/2019                                               $424,375.38          $2,325,855.38




                                                                                               APP 2100               1/1
1/24/2020
            Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20          Page 55 of 70 PageID 13522

                                    EXHIBIT B             U.S. Securi es and Exchange Commission
                                                                 Prejudgment Interest Report


            SEC v. Christopher A. Faulkner, Beth Handkins, et al. / Case No. 3:16-cv-01735
            Quarter Range                 Annual Rate   Period Rate        Quarter Interest      Principal+Interest


            Violation Amount                                                                           $838,950.00
            04/01/2016-06/30/2016         4.00%         0.99%                     $8,343.66            $847,293.66
            07/01/2016-09/30/2016         4.00%         1.01%                     $8,519.24            $855,812.90
            10/01/2016-12/31/2016         4.00%         1.01%                     $8,604.89            $864,417.79
            01/01/2017-03/31/2017         4.00%         0.99%                     $8,525.76            $872,943.55
            04/01/2017-06/30/2017         4.00%         1%                        $8,705.52            $881,649.07
            07/01/2017-09/30/2017         4.00%         1.01%                     $8,888.96            $890,538.03
            10/01/2017-12/31/2017         4.00%         1.01%                     $8,978.58            $899,516.61
            01/01/2018-03/31/2018         4.00%         0.99%                     $8,871.94            $908,388.55
            04/01/2018-06/30/2018         5.00%         1.25%                    $11,323.75            $919,712.30
            07/01/2018-09/30/2018         5.00%         1.26%                    $11,590.89            $931,303.19
            10/01/2018-12/31/2018         5.00%         1.26%                    $11,736.97            $943,040.16
            01/01/2019-03/31/2019         6.00%         1.48%                    $13,951.83            $956,991.99
            04/01/2019-06/30/2019         6.00%         1.5%                     $14,315.55            $971,307.54
            07/01/2019-09/30/2019         5.00%         1.26%                    $12,241.14            $983,548.68
            10/01/2019-12/31/2019         5.00%         1.26%                    $12,361.54            $995,910.22


            Prejudgment Violation Range                               Quarter Interest Total    Prejudgment Total
            04/01/2016-12/31/2019                                               $156,960.22            $995,910.22




                                                                                               APP 2101               1/1
1/24/2020
            Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20          Page 56 of 70 PageID 13523

                                    EXHIBIT C             U.S. Securi es and Exchange Commission
                                                                 Prejudgment Interest Report


            SEC v. Christopher A. Faulkner, Dus n Michael Miller Rodriguez, et al. / Case No. 3:16-cv-
            01735
            Quarter Range                 Annual Rate   Period Rate        Quarter Interest      Principal+Interest


            Violation Amount                                                                         $1,454,533.00
            05/01/2016-06/30/2016         4.00%         0.67%                     $9,696.89          $1,464,229.89
            07/01/2016-09/30/2016         4.00%         1.01%                    $14,722.31          $1,478,952.20
            10/01/2016-12/31/2016         4.00%         1.01%                    $14,870.34          $1,493,822.54
            01/01/2017-03/31/2017         4.00%         0.99%                    $14,733.59          $1,508,556.13
            04/01/2017-06/30/2017         4.00%         1%                       $15,044.23          $1,523,600.36
            07/01/2017-09/30/2017         4.00%         1.01%                    $15,361.23          $1,538,961.59
            10/01/2017-12/31/2017         4.00%         1.01%                    $15,516.11          $1,554,477.70
            01/01/2018-03/31/2018         4.00%         0.99%                    $15,331.83          $1,569,809.53
            04/01/2018-06/30/2018         5.00%         1.25%                    $19,568.86          $1,589,378.39
            07/01/2018-09/30/2018         5.00%         1.26%                    $20,030.52          $1,609,408.91
            10/01/2018-12/31/2018         5.00%         1.26%                    $20,282.96          $1,629,691.87
            01/01/2019-03/31/2019         6.00%         1.48%                    $24,110.51          $1,653,802.38
            04/01/2019-06/30/2019         6.00%         1.5%                     $24,739.07          $1,678,541.45
            07/01/2019-09/30/2019         5.00%         1.26%                    $21,154.22          $1,699,695.67
            10/01/2019-12/31/2019         5.00%         1.26%                    $21,362.30          $1,721,057.97


            Prejudgment Violation Range                               Quarter Interest Total    Prejudgment Total
            05/01/2016-12/31/2019                                               $266,524.97          $1,721,057.97




                                                                                               APP 2102               1/1
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 57 of 70 PageID 13524




                                                                    APP 2103
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 58 of 70 PageID 13525




                                                                    APP 2104
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 59 of 70 PageID 13526
                                               EXHIBIT 1




                                                                    APP 2105
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 60 of 70 PageID 13527




                                                                    APP 2106
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 61 of 70 PageID 13528




                                                                    APP 2107
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 62 of 70 PageID 13529




                                                                    APP 2108
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 63 of 70 PageID 13530




                                                                    APP 2109
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 64 of 70 PageID 13531




                                                                    APP 2110
       Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                           Page 65 of 70 PageID 13532
                                                         Page 1                                                            Page 3
 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION                1                CONTENTS
 2                                                                 2
 3 In the Matter of:    )                                          3   WITNESS:                            EXAMINATION
 4                 )    File No. FW-03789-A                        4   Parker Hallam                           4
 5 BREITLING OIL AND GAS           )                               5
 6 CORPORATION                 )                                   6   EXHIBITS:   DESCRIPTION                  IDENTIFIED
 7                                                                 7   71       January 31, 2014 Subpoena           6
 8 WITNESS: Parker Hallam                                          8   72       Background Questionnaire           10
 9 PAGES:      1 through 134                                       9   73       Confidential Private Placement
10 PLACE       U.S. Securities and Exchange Commission            10          Memorandum                       97
11         801 Cherry Street, 19th Floor                          11   74       Brochure                    104
12         Fort Worth, Texas                                      12   75       Brochure                    118
13 DATE:      Wednesday, February 26, 2014                        13
14                                                                14
15    The above-entitled matter came on for hearing,              15
16 pursuant to notice, at 9:14 a.m.                               16
17                                                                17
18                                                                18
19                                                                19
20                                                                20
21                                                                21
22                                                                22
23                                                                23
24      Diversified Reporting Services, Inc.                      24
25             (202) 467-9200                                     25
                                                         Page 2                                                            Page 4
 1 APPEARANCES:                                                    1              PROCEEDINGS
 2                                                                 2             MR. BASSER-WALL: On the record on
 3 On behalf of the Securities and Exchange Commission:            3   February 26th, 2014, at nine -- around 9:14 a.m.
 4   ERIC R. WERNER, ESQ.                                          4   Mr. Hallam, can you -- is it Hallam or Hallam by the
 5   CLAYTON BASSER-WALL, ESQ.                                     5   way?
 6   801 Cherry Street, 19th Floor                                 6         THE WITNESS: Hallam.
 7   Fort Worth, Texas 76102                                       7         MR. BASSER-WALL: Hallam.
 8   (817) 978-1419                                                8         THE WITNESS: Uh-huh.
 9                                                                 9         MR. BASSER-WALL: Raise your right hand.
10 On behalf of the Witness:                                      10         THE WITNESS: Yes.
11   ANDREW E. JACKSON, ESQ.                                      11   Whereupon,
12   MARISSA WILSON, ESQ.                                         12                 PARKER HALLAM
13   Vinson & Elkins, LLP                                         13   was called as a witness and, having been first duly
14   2001 Ross Avenue, Suite 1700                                 14   sworn, was examined and testified as follows:
15   Dallas, Texas 75201-2975                                     15                 EXAMINATION
16   (214) 220-7878                                               16         BY MR. BASSER-WALL:
17                                                                17      Q Could you please state and spell your full
18   TOBY M. GALLOWAY, ESQ.                                       18   name for the record?
19   W. CHASE MEDLING, ESQ.                                       19      A My full name is Parker Reese Hallam, and it's
20   Kelly, Hart & Hallman, LLP                                   20   P-A-R-K-E-R. My last name's H-A-L-L-A-M.
21   201 Main Street, Suite 2500                                  21      Q Thank you. My name is Clay Basser-Wall.
22   Fort Worth, Texas 76102                                      22   With me is Mr. Eric Werner. We are officers of the
23   (817) 332-2500                                               23   Securities and Exchange Commission for purposes of this
24                                                                24   proceeding.
25                                                                25         This is an investigation by the United States

[2/26/2014] Hallam_Parker_20140226                                                                                    Pages 1 - 4
                                                                                                           APP 2111
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                        Page 66 of 70 PageID 13533
                                                     Page 13                                                        Page 15
 1      A I believe it was last year, yes.                      1        Q At any point when you were there. If it
 2      Q Turn to Page 8 of Exhibit 72.                         2   changed, just let me know.
 3      A Okay.                                                 3        A Maybe nine or ten.
 4      Q Your educational history. After high school,          4        Q The entire time you were there?
 5   you listed TCJC.                                           5        A Yeah. Well, I mean it was either less than
 6      A Uh-huh.                                               6   or nine or ten.
 7      Q And what is that?                                     7        Q Okay. And how did you come to join John
 8      A It's a community college in Hurst.                    8   Henry Petroleum in 2000?
 9      Q Okay. I take it you did not graduate from             9        A I was selling copiers for Konica Minolta, and
10   there?                                                    10   he was a referral through somebody that I knew. So I
11      A I did not.                                           11   went to his office and spoke with him, and I learned
12      Q Okay. Just so I -- do you have any other             12   about what he did.
13   formal education after high school other than TCJC?       13        Q Uh-huh.
14      A No.                                                  14        A And it interested me. So I started kind of
15      Q Can you turn to Pages 12 and 12 of Exhibit           15   -- I had his number, so I just kind of called him and
16   72?                                                       16   pestered him until he gave me a job.
17      A Okay.                                                17        Q Did you have any experience in the oil and
18      Q I wanted to ask about your employment                18   gas industry before you joined John Henry Petroleum?
19   history. You indicated that you worked somewhere --       19        A No.
20   well, I'm trying to figure out your last answer, the      20        Q So when -- it sounds like the person who
21   one that appears on Page 12.                              21   hired you was John Henry.
22      A Okay.                                                22        A Correct.
23      Q Is this indicating that you worked somewhere         23        Q Okay. And when you were hired, were you
24   named John Henry?                                         24   hired as a salesman or what?
25      A Sorry. It's John Henry Petroleum.                    25        A Yes. I would say that would have been --
                                                     Page 14                                                        Page 16
 1       Q Gotcha. And what is or what was John Henry           1   that was one of the reasons he hired me.
 2   Petroleum?                                                 2       Q Okay. You said one of the things you did
 3       A It was an exploration and production company.        3   while you were at John Henry Petroleum was look at
 4       Q And what did you do there?                           4   prospects?
 5       A I worked with the owner, John, and I looked          5       A Yes.
 6   at oil and gas projects with him. I raised money in        6       Q And what did you mean by that?
 7   joint ventures with him. I handled client relations        7       A All over the United States, there are people
 8   with him, went to investor conferences, took people out    8   that have prospects that think that they have oil under
 9   to the field. I helped him -- I helped him make            9   the ground.
10   booklets for different investments.                       10       Q Sure.
11       Q Like marketing booklets?                            11       A So people would bring them into the office.
12       A Yes.                                                12   They would e-mail them to you. There was a deal flow
13       Q Okay. Anything else?                                13   that circulated, and we were a drilling company. So,
14       A Typical office stuff, I guess.                      14   you know, you have to -- you have to drill wells. So
15       Q Did you have a title or formal position with        15   you're constantly looking at, you know, different
16   John Henry?                                               16   properties.
17       A I want to say it was executive vice                 17       Q Okay. I guess what I'm asking is -- a better
18   president.                                                18   way to say it, before you joined this company, you
19       Q Was that your position the entire time?             19   didn't have any experience in the oil and gas industry,
20       A While I was with him, it may have gotten from       20   right?
21   vice president to executive vice president, but yes,      21       A Correct.
22   pretty much.                                              22       Q So when you were looking at various prospects
23       Q How many -- other than yourself, how many           23   around the United States, what were you looking for?
24   employees did John Henry Petroleum have?                  24       A Well, it was a learning process.
25       A During at what -- I guess at what point?            25       Q Sure.
[2/26/2014] Hallam_Parker_20140226                                                                            Pages 13 - 16
                                                                                                      APP 2112
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                        Page 67 of 70 PageID 13534
                                                     Page 17                                                       Page 19
 1       A So there's lots of things that you look for          1       Q Okay. And what did you do at Strike?
 2   knowing what I know now.                                   2       A It was kind of the same idea. It was, you
 3       Q Okay.                                                3   know, you'd find investors to invest in the
 4       A But you'd -- you'd look at the area. You'd           4   refurbishing of these rigs.
 5   look at the formations, you know. You'd look at all        5       Q Which were then resold?
 6   the reports that went along with it and listen to the      6       A Which were then either resold or leased to an
 7   story on why they believe there's oil and gas in the       7   oil and gas company.
 8   ground there.                                              8       Q Gotcha. Okay. And then there's somebody
 9       Q Would you actually go out to the sites               9   listed. There's a name listed to the side of Strike.
10   yourself physically?                                      10       A I was trying to filling in the supervisor.
11       A Yes.                                                11   He was the supervisor.
12       Q Okay. And you also said one of the other            12       Q Patrick Downing?
13   things you did was raise money?                           13       A Yeah.
14       A Yes.                                                14       Q Okay. And then after Strike, you went to
15       Q And what did you mean by that?                      15   work at a place called Tri Crescent?
16       A The way that the business would work is             16       A Yes.
17   investors would buy working interests in a property. I    17       Q What type of company is that?
18   would find investors, and they would make the             18       A It's an exploration and production company.
19   investment in that property.                              19       Q Okay. And what did you do there?
20       Q Okay. So by raising money, you mean finding         20       A Essentially the same thing as John's.
21   investors?                                                21       Q When you say essentially the same thing as
22       A That's correct.                                     22   John's, does that include everything that you listed
23       Q Okay. And how did you find investors at John        23   previous or were you doing one or more of those things?
24   Henry?                                                    24       A No. I was -- I was doing pretty much
25       A He would have surveys, and I would call on          25   everything that I listed that I was doing at John's at
                                                     Page 18                                                       Page 20
 1   those surveys, see if they were interested in receiving    1   Tri Crescent.
 2   the marketing information, and then send them the          2       Q Okay. And how did you come to work at Tri
 3   marketing information.                                     3   Crescent if you can recall?
 4      Q Okay. It looks like after you worked at John          4       A So I know a guy named Bob Cashman who was
 5   Henry, you worked at a place called Strike?                5   working there, and I went to work there because of him.
 6      A Yeah.                                                 6       Q Okay. And this person, William Hill, was
 7      Q Is that the full name?                                7   that your supervisor?
 8      A I think it was Strike, LLC.                           8       A He was in charge.
 9      Q What type of company was Strike, LLC.?                9       Q Okay. And then after Tri Crescent, you went
10      A They had rigs that they were refurbishing,           10   to work at a placed named Hondo?
11   and they were -- they were taking those rigs and then     11       A Yes.
12   leasing them out to other companies to drill oil and      12       Q And what type of company is Hondo?
13   gas wells.                                                13       A Exploration and production company.
14      Q And how did you come to join Strike?                 14       Q Okay. What did you do there?
15         MR. GALLOWAY: He's testing your memory.             15       A The same thing that I did at John's.
16      A I'm trying to remember here. How did I get           16       Q Okay. And how'd you come to work there?
17   there? Okay. So there was a guy that I worked with at     17       A I knew Henry Welling through a friend of mine
18   John's named Tim Gray.                                    18   that I went to high school with.
19         BY MR. BASSER-WALL:                                 19       Q Okay. If I'm reading this right, you didn't
20      Q Okay.                                                20   work at Hondo for very long, correct?
21      A And he left John's before I did and started          21       A I did not.
22   working at Strike.                                        22       Q Okay. How long were you there?
23      Q Uh-huh.                                              23       A Maybe a year.
24      A And then when I left John's, I went and              24       Q And then you went to work at Petro-Jett?
25   worked at Strike, but not for very long.                  25       A Yes.
[2/26/2014] Hallam_Parker_20140226                                                                           Pages 17 - 20
                                                                                                      APP 2113
      Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20                        Page 68 of 70 PageID 13535
                                                   Page 21                                                           Page 23
 1       Q What type of company is Petro-Jett?                 1   was given to me at Petro-Jett either.
 2       A Exploration and production company.                 2       Q Okay. It looks like after Roberts Investment
 3       Q And what did you do there?                          3   Group, you went to work at Breitling?
 4       A The same -- the same thing as I did at              4       A Yes.
 5   John's. Yeah, the same thing I did at John's.             5       Q Is that Breitling Oil and Gas or Breitling
 6       Q Did you do anything different, any additional       6   Royalties?
 7   activities, responsibilities?                             7       A Well, it would have been Breitling Oil and
 8       A No.                                                 8   Gas.
 9       Q Okay. And then you left Petro-Jett and went         9       Q First?
10   to a placed called Combined?                             10       A First.
11       A It's Combined. Combined Resources was              11       Q Okay. And how did you end up -- how'd you
12   actually the name of it.                                 12   come to work at Breitling Oil and Gas?
13       Q Okay. And how did you end up there?                13       A Well, I started the company with Chris, and
14       A Actually, the same guy that I went to Tri          14   Michael Miller came along as well when we started it.
15   Crescent with, he went to Combined, and then I went      15       Q Was he -- was Mr. Miller there at the outset
16   there.                                                   16   or was it after a while?
17       Q Okay. And what did you do at Combined?             17       A In the very beginning? Is that what you're
18       A Exploration and production company, the same       18   asking?
19   thing.                                                   19       Q Correct.
20       Q The same thing.                                    20       A I would say in the planning stages -- well, I
21       A Yeah.                                              21   would say he was there from the beginning.
22       Q And then you left Combined and went to             22       Q Okay. And how did you come to meet Mr.
23   Roberts Investment Group?                                23   Faulkner?
24       A Correct.                                           24       A I've known Mr. Faulkner for probably twelve,
25       Q Okay. And what type of company is Roberts          25   thirteen years. I met him on multiple occasions
                                                   Page 22                                                           Page 24
 1   Investment Group?                                         1   through multiple different friends.
 2      A It's an exploration and production company.          2       Q Uh-huh.
 3      Q All right. And what did you do there?                3       A I think the first person that I actually met
 4      A The same thing that I did at John's.                 4   him through was a guy named Link Gocher?
 5      Q Anything more or anything less?                      5       Q Okay. Can you spell the last name?
 6      A Pretty much the same.                                6       A I have no idea. I'm a horrible speller.
 7      Q Generally the same?                                  7       Q That's fine. So how did you and Mr. Faulkner
 8      A Generally the same, yeah.                            8   come up -- well, was it you and Mr. Faulkner who came
 9      Q And did you work with anyone at Roberts              9   up with the idea for Breitling Oil and Gas?
10   Investment Group who you now work with at Breitling or   10       A I would say that -- no. I would say that
11   Crude?                                                   11   Miller and I were -- had been talking about opening an
12      A Yes.                                                12   oil and gas company, and he came up with that name. Can
13      Q Who?                                                13   you ask that question again?
14      A Michael Miller.                                     14       Q Yeah. How'd you guys come up with the idea?
15      Q Anyone else?                                        15   How did you and whoever else you were talking to come
16      A Not that I can think of.                            16   up with the idea for Breitling Oil and Gas?
17      Q Okay. And what was your position at Roberts         17       A Okay. So Miller -- Miller came up with the
18   Investment Group? Did you have a position or title?      18   name. I knew Chris owned another company, and I knew
19      A I'm pretty sure my title was -- I'm pretty          19   Chris was a successful entrepreneur who was managing a
20   sure it was vice president.                              20   big company.
21      Q Okay. Do you recall what your position was          21       Q Uh-huh.
22   at Combined?                                             22       A And I had an idea for actually an Internet
23      A I really -- I don't.                                23   advertising company.
24      Q What about at Petro-Jett?                           24       Q Okay.
25      A I don't -- I don't remember the title that          25       A And I went to him. I called him and asked

[2/26/2014] Hallam_Parker_20140226                                                                            Pages 21 - 24
                                                                                                       APP 2114
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 69 of 70 PageID 13536




                                                                    APP 2115
Case 3:16-cv-01735-D Document 508-1 Filed 01/24/20   Page 70 of 70 PageID 13537




                                                                   APP 2116
